***Text Omitted and Filed Separately with
the Securities and Exchange Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 230.406.

POOLED PATENTS AGREEMENT
This Pooled Patents Agreement (the “Agreement”) is made and entered as of 11:59
P.M. Pacific Time on December 2, 2014 (such date and time the “Effective Date”)
by and among:
Illumina Inc., a Delaware corporation, having a place of business at 5200
Illumina Way, San Diego, CA 92122 (“Illumina”), and
Sequenom, Inc., a Delaware corporation, having a place of business at 3595 John
Hopkins Court, San Diego CA 92121 (“Sequenom”),
W I T N E S S E T H:
WHEREAS, the Parties and others have entered into the Settlement Agreement dated
as of the Effective Date (the “Settlement Agreement”) pursuant to which the
Parties and others finally settled and resolved certain disputes on the terms
and conditions thereof;
WHEREAS, both of the Parties desire to continue their current businesses related
to the sale of services in the NIPT LDT Field;
WHEREAS, the Parties desire to pool together certain patent rights which each
Party or its Affiliates owns or in-licenses in the Licensed NIPT Field, as
Pooled Patents, and to offer them to third parties as a package license in an
effort to help facilitate the broader exploitation in the marketplace of the
technology claimed by the Pooled Patents;
WHEREAS, the Parties have agreed upon a price schedule for such licenses in the
NIPT LDT Field, and upon mechanisms for adjusting such prices in response to
changes in market conditions;
WHEREAS, the Parties desire for Illumina to have the exclusive right to Exploit
the Pooled Patents in the NIPT IVD Field and have agreed on royalties that shall
be payable by Illumina to Sequenom upon sale of NIPT IVD Products in the NIPT
IVD Field;
WHEREAS, the Parties desire that the Pooled Patents be prosecuted, enforced, and
licensed or sublicensed by Illumina or its Affiliates as set forth in this
Agreement, and have set forth or referenced in this Agreement certain
assignments, licenses, rights and obligations in that regard;
WHEREAS, the Parties have agreed upon one-time and recurring payments to be made
between and among them in recognition of the rights and obligations each is
receiving and incurring under this Agreement and the Ancillary Agreements; and
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the Parties, intending to be legally bound, agree as
follows:
ARTICLE I

1



--------------------------------------------------------------------------------



DEFINITIONS AND INTERPRETATION
1.1    Definitions. Unless otherwise specifically provided herein, the following
Capitalized terms shall have the following meanings:
“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control” means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Agreement” means any agreement that is executed and delivered
pursuant to the terms of this Agreement, including any agreement the execution
and delivery of which is a condition precedent to the effectiveness of this
Agreement, including as stated in Sections 2.4, 2.5, 2.6 and 2.7.
“Annual Report” has the meaning set forth in Section 3.4(c)(i).
“Authorized Lab” has the meaning set forth in Section 2.8(b).
“Business Day” means all days other than Saturdays, Sundays or a national or
local holiday recognized in the United States or Hong Kong.
“Change of Control” means, with respect to a Person: (a) a transaction or series
of related transactions that results in the sale or other disposition of all or
substantially all of such Person’s assets; or (b) a merger or consolidation in
which such Person is not the surviving corporation or in which, if such Person
is the surviving corporation, the shareholders of such Person immediately prior
to the consummation of such merger or consolidation do not, immediately after
consummation of such merger or consolidation, possess, directly or indirectly
through one or more intermediaries, a majority of the voting power of all of the
surviving entity’s outstanding stock and other securities and the power to elect
a majority of the members of such Person’s board of directors; or (c) a
transaction or series of related transactions (which may include a tender offer
for such Person’s stock or the issuance, sale or exchange of stock of such
Person) if the shareholders of such Person immediately prior to the initial such
transaction do not, immediately after consummation of such transaction or any of
such related transactions, own, directly or indirectly through one or more
intermediaries, stock or other securities of the entity that possess a majority
of the voting power of all of such Person’s outstanding stock and other
securities and the power to elect a majority of the members of such Person’s
board of directors.
“Claims” means, collectively, all losses, liabilities, damages, costs and
expenses of any type or nature whatsoever, and all claims, demands, suits,
actions, causes of action or other proceedings of any type or nature whatsoever
relating thereto.

2

--------------------------------------------------------------------------------



“Combined Product” means a bundle of products consisting of at least one NIPT
IVD Product and any other product (including any Illumina Product) that is not
itself an NIPT IVD Product where the bundle is sold or transferred for a single
price in a territory in any royalty reporting period, where such NIPT IVD
Product and other product are also sold and priced separately in such territory
in such royalty reporting period.
“Confidential Information” means all information that (a) is provided by one
Party to the other Party pursuant to this Agreement, and (b) if disclosed in
writing or other tangible medium is marked or identified as confidential at the
time of disclosure to the recipient or, if disclosed other than in writing, is
acknowledged at the time of disclosure to be confidential and is documented as
confidential by written notice to the recipient within thirty (30) days after
disclosure. Notwithstanding the foregoing, all reports, payments made and
notices provided under this Agreement shall be Confidential Information of the
providing Party, and all information subject to audits hereunder shall be
Confidential Information of the audited Party, in each case whether or not so
marked or identified, and subject to the exclusions (i) through (iv) immediately
below. Notwithstanding the foregoing, Confidential Information of a Party shall
not include that portion of such information that, and only to the extent that,
the recipient can establish by satisfactory evidence: (i) was known to the
recipient without an obligation of confidentiality to disclosing Party or any
other Person before receipt thereof from the disclosing Party, (ii) is disclosed
to the recipient free of confidentiality obligations by a Third Party who has
the right to make such disclosure, (iii) is or becomes part of the public domain
through no fault of the recipient, or (iv) was independently developed by
Persons on behalf of recipient without use of the information disclosed by the
disclosing Party.
“CUHK Licenses” means, collectively, the CUHK Licenses (2008/2011) and CUHK
Licenses 2014.
“CUHK Licenses (2008/2011)” means (a) that license agreement between the Chinese
University of Hong Kong (“CUHK”) and Sequenom, No TS094849 titled License
Agreement, effective as of September 16, 2008, (b) that license agreement
between CUHK and Sequenom, No TS116378 titled License Agreement, effective as of
May 3, 2011 and (c) that license agreement between CUHK and Sequenom, No
TS116379 titled License Agreement, effective as of May 3, 2011, as each of (a),
(b) and (c) is amended as of the Effective Date and transferred by Sequenom to
Illumina by assignment and novation as of the Effective Date.
“CUHK Licenses (2014)” means (a) that license agreement between CUHK and
Illumina, No TS148570 titled License Agreement, effective as of the Effective
Date, pursuant to which CUHK grants to Illumina certain licenses and other
rights related to the inventions and other technology described in CUHK’s
University Docket No. 10/MED/401/ITF, and (b) that license agreement between
CUHK and Illumina, No TS148571 titled License Agreement, effective as of the
Effective Date, pursuant to which CUHK grants to Illumina certain licenses and
other rights related to the inventions and other technology described in CUHK’s
University Docket No. 11/MED/403.
“CUHK Patent” means any Patent licensed to Illumina or Sequenom under a CUHK
License.

3

--------------------------------------------------------------------------------



“Current Illumina Product” means, collectively:
(a)any NIPT LDT Test that is first commercially performed by an Illumina Party
as of or before the Effective Date;
(b)any Illumina Product first commercially sold by an Illumina Party as of or
before the Effective Date solely to the extent such Product was used by any
Person on or prior to the Effective Date for NIPT, and any line extension or
natural evolution of such Illumina Product, provided that such line extension or
natural evolution is first commercially sold by an Illumina Party and used for
NIPT prior to the fifth (5th) anniversary of the Effective Date and solely to
the extent such Illumina Product is used by any Person for NIPT as set forth in
subsections (a), (c), (d) and (e) herein;
(c)any NIPT LDT Test that is a line extension or natural evolution of any NIPT
LDT Test set forth in the foregoing clause (a), provided that such line
extension or natural evolution is first commercially performed by an Illumina
Party prior to the fifth (5th) anniversary of the Effective Date;
(d)any NIPT LDT Test:
(i)which is first commercially performed by an Illumina Party prior to the fifth
(5th) anniversary of the Effective Date;
(ii)for which a Test Fee is paid in accordance with this Agreement; and
(iii)which is developed and performed solely and exclusively by or on behalf of
Illumina or its Affiliates as its own product, and is sold
(A)
under brand names of Illumina or its Affiliates or

(B)under a private label for a Third Party sales agent, distributor or other
reseller, provided that an NIPT LDT Test shall be excluded from this clause (d)
if such NIPT LDT Test is performed in collaboration with a Third Party sales
agent, distributor or other reseller; and
(e)any NIPT IVD Product:
(i)    which is first commercially sold by an Illumina Party prior to the fifth
(5th) anniversary of the Effective Date;
(ii)    for which a Royalty is paid in accordance with this Agreement; and
(iii)    which is developed and made solely and exclusively by or on behalf of
Illumina or its Affiliates as its own product, and is sold
(A)
under brand names of Illumina or its Affiliates; or


4

--------------------------------------------------------------------------------



(B)    under a private label for a Third Party sales agent, distributor or other
reseller, provided that an NIPT IVD Product shall be excluded from this
clause (e) if such NIPT IVD Product is developed or manufactured for or in
collaboration with a Third Party sales agent, distributor or other reseller in
accordance with the product design of, such Third Party, including by an
Illumina Party acting as a foundry, contract developer or manufacturer, or
original equipment or device manufacturer.
For the avoidance of doubt,
(x) porting an NIPT LDT Test from one sequencing instrument to a different
sequencing instrument for performance thereon is a natural evolution or line
extension of that NIPT LDT Test;
(y) nothing in this Agreement prohibits Illumina from using a foundry, contract
developer or manufacturer to develop and/or manufacture on its behalf any NIPT
IVD Product; and
(z) NIPT IVD Product that is covered by the elements of clauses (e)(i), (ii) and
(iii) herein is not excluded from Current Illumina Product solely by as a result
of being developed on its behalf, made on its behalf or distributed or re-sold
by a Third Party.
“Current Sequenom Product” means, collectively, (a) any NIPT LDT Test that is
first commercially performed by a Sequenom Party as of or before the Effective
Date; (b) any NIPT LDT Test that is a line extension or natural evolution of any
NIPT LDT Test set forth in the foregoing clause (a), provided that such line
extension or natural evolution is first commercially performed by a Sequenom
Party prior to the fifth (5th) anniversary of the Effective Date; and (c) any
NIPT LDT Test (i) which is first commercially performed by a Sequenom Party
prior to the fifth (5th) anniversary of the Effective Date, (ii) for which a
Test Fee is paid in accordance with this Agreement, and (iii) which is developed
and performed solely and exclusively by or on behalf of Sequenom or its
Affiliates as its own product and sold (A) under brand names of Sequenom or its
Affiliates or (B) under a private label for a Third Party sales agent,
distributor or other reseller, provided that an NIPT LDT Test shall be excluded
from this clause (c) if such NIPT LDT Test is performed in collaboration with a
Third Party sales agent, distributor or other reseller. For the avoidance of
doubt, porting an NIPT LDT Test from one sequencing instrument to a different
sequencing instrument for performance thereon is a natural evolution or line
extension of that NIPT LDT Test.
“Existing Illumina License” has the meaning set forth in Section 2.11(a).
“Existing Illumina Licensee” has the meaning set forth in Section 2.11(a).
“Existing Illumina Litigant” has the meaning set forth in Section 2.8(e).
“Existing Sequenom License” has the meaning set forth in Section 2.10(a).
“Existing Sequenom Licensee” has the meaning set forth in Section 2.10(a).

5

--------------------------------------------------------------------------------



“Existing Sequenom Litigant” has the meaning set forth in Section 2.8(d).
“Expire” and grammatical variations “expired” or “expiration” (with
corresponding meaning for “unexpired”) in relation to a Patent shall include
abandonment, failure to maintain, or a holding of invalidity or unenforceability
by a final decision of a court or a governmental agency of competent
jurisdiction (including without limitation any patent office of competent
jurisdiction), from which no further appeal is possible, in addition to the
ordinary expiration of a patent term of an issued patent.
“Exploit” means (a) with respect to NIPT LDT Tests, Current Sequenom Products
and those Current Illumina Products that are NIPT LDT Tests, to research,
develop, offer for sale, have offered for sale, sell, have sold, market, have
marketed and perform, and (b) with respect to NIPT IVD Products and all Current
Illumina Products not addressed in clause (a), to research, develop, make, have
made, use, have used, sell, have sold, offer to sell and have offered to sell,
import and have imported, market and have marketed, perform and all other acts
that, but for a license, would infringe a Patent in the country in which the act
occurred.
“Granting Illumina Affiliate” has the meaning set forth in Section 2.2(c).
“Granting Sequenom Affiliate” has the meaning set forth in Section 2.3(c).
“Gross Test Fees” has the meaning set forth in Section 3.2(d).
“HDFN Product” has the meaning set forth in Section 2.16.
“Illumina Customer” means any Person that purchases Illumina Products.
“Illumina Customer License” has the meaning set forth in Section 2.8(a).
“Illumina In-Licensed Patents” means all Patents in-licensed by Illumina or its
Affiliates under, and as set forth in, the Stanford License, […***…] and, on and
after the Effective Date, the CUHK Licenses. The Illumina In-Licensed Patents as
of the Effective Date are set forth on Annex II, provided that on and after the
Effective Date, the Patents set forth on Annex IV (in-licensed by Sequenom from
CUHK) shall be deemed added to Annex II, and Annex IV shall be deemed to no
longer include any Patents.
“Illumina Owned Patents” means, collectively, (a) those United States and
foreign patents and patent applications, including provisional applications,
owned by Illumina or its Affiliates set forth on Annex I, (b) all divisional,
continuation, continuation-in-part, and substitute applications of any of the
patents or patent applications set forth in the foregoing clause (a), (c) all
patents that have issued or in the future issue from any of the patent
applications set forth in the foregoing clauses (a) and (b), including utility
model and design patents and certificates of invention, (d) all extensions,
supplemental protection certificates, registrations, confirmations, reissues,
reexaminations, inter partes reviews, post-grant reviews, restorations and
renewals of or to any of the foregoing described patents and (e) any equivalents
of any of the foregoing in clauses (a), (b), (c) and (d) in any jurisdiction.
***Confidential Treatment Requested

6

--------------------------------------------------------------------------------



“Illumina Patents” means, collectively, the Illumina In-Licensed Patents and
Illumina Owned Patents.
“Illumina Parties” means, collectively, Illumina and its Affiliates.
“Illumina Products” refers to any and all consumables, reagents, instruments,
software and accessories commercialized by or on behalf of Illumina or its
Affiliates.
“Illumina Technology Partner” has the meaning set forth in Section 2.12(a).
“Isis License” means that license agreement between Isis Innovation Limited
(“Isis”) and Sequenom, titled Exclusive License of Technology, effective as of
October 14, 2005, and as amended on October 19, 2006 (1st amendment),
November 5, 2007 (2nd amendment), November 3, 2009 (3rd amendment), November 29,
2012 (4th amendment), the letter amendment dated 26 October 2012, as further
amended prior to the Effective Date, and which was terminated on or before the
Effective Date.
“Isis Patents” means the Patents originally owned by Isis and licensed by Isis
to Sequenom under the Isis License, and that were sold, assigned and transferred
to Sequenom before the Effective Date. The Isis Patents are set forth on Annex
III.
“Lapidus Patents” means the Patents on Annex V.
“Law” means, individually and collectively, any and all laws, ordinances,
orders, rules, rulings, directives and regulations of any kind whatsoever of any
governmental or regulatory authority within the applicable jurisdiction.
“Licensed NIPT Field” means, collectively, the NIPT IVD Field and NIPT LDT
Field.
[…***…].
[…***…].
“Net IVD Sales” means the gross sales price of any NIPT IVD Product invoiced by
Illumina or its Affiliates, a Person that is sublicensee described in
Section 3.3(c) or its Affiliates, for the first (and not any subsequent)
arms-length sale of that NIPT IVD Product to any non-Affiliate Person and any
use, transfer or sale set forth in (i), (ii) or (iii) hereinbelow, less, to the
extent reasonable in the in vitro diagnostic industry and actually paid, applied
or accrued, (a) credits, allowances, discounts and rebates to, and chargebacks
from the account of, such Person for spoiled, damaged, outdated and returned
product; (b) freight and insurance costs incurred in transporting such product
to such Persons; (c) cash, quantity and trade discounts, rebates and other price
reductions for such product given to such Persons under price reduction programs
that are consistent with price reductions given for in vitro diagnostic
products; (d) sales, use, value-added and other direct taxes, incurred on the
sale of such product to such


***Confidential Treatment Requested



7

--------------------------------------------------------------------------------




customers; and (e) customs duties, surcharges and other governmental charges
incurred in exporting or importing such product to such customers. To the extent
any NIPT IVD Product in any calendar quarter is (i) used by Illumina or its
Affiliates or a Person that is a sublicensee described in Section 3.3(c) or its
Affiliates (excluding NIPT IVD Products purchased from Illumina or its
Affiliates in an arms-length sale, for which gross sales price is included in
Net IVD Sales) in conjunction with a fee-for-service arrangement, or (ii) is
transferred to a customer in the course of a reagent rental sales structure, or
(iii) is sold in other than an arm’s length sale (including as part of a reagent
rental program, operating or capital lease or comparable sales arrangement), the
gross sales price of the NIPT IVD Product for purposes of calculating Net IVD
Sales shall be the weighted average gross invoiced sales price of the applicable
NIPT IVD Product for sales of such NIPT IVD Product to Persons purchasing
comparable volumes of such NIPT IVD Product in an arm’s length sale in the
applicable territory during such calendar quarter.
In the event an NIPT IVD Product is sold, transferred or bundled as part of a
Combined Product, the gross invoiced sales price of such Combined Product shall
be multiplied by the fraction A / (A+B) to determine the gross invoiced sales
price of such NIPT IVD Product for purposes of calculating the Net Sales of such
NIPT IVD Product, where A equals the weighted average gross invoiced sales price
of such NIPT IVD Product sold separately, and B equals the weighted average
gross invoiced sales price of such other product comprising such Combined
Product sold separately, in each case sold to Persons purchasing comparable
volumes of such NIPT IVD Product and/or other product in the applicable
territory during the applicable royalty reporting period.
In the event an NIPT IVD Product is sold, transferred or bundled as part of a
reagent rental program, operating or capital lease or comparable sales
arrangement, then the gross invoiced sales price of such NIPT IVD Product shall
equal the weighted average gross invoiced sales price of such NIPT IVD Product
sold separately (other than as part of a reagent rental program, operating or
capital lease or comparable sales arrangement) to Persons purchasing comparable
volumes of such NIPT IVD Product in the applicable territory during the
applicable royalty reporting period.
In the event of an NIPT IVD Product that is not a single use consumable and,
instead, is intended for repeated use (e.g., software), the gross invoiced sales
price of that NIPT IVD Product shall be (x) the actual gross invoiced sales
price of that NIPT IVD Product at the time of sale and (y) any additional sales
price that is based on usage, subscription, or other recurring occurrences, both
(x) and (y) subject to applicable deductions permitted herein. Each of the sales
prices described in clause (x) and (y) constitutes Net IVD Sales for the
calendar quarter in which such sales price is invoiced or payable, subject to
applicable deductions permitted herein.
Notwithstanding anything in this Agreement to the contrary, in the case of NIPT
IVD Product that is software, Illumina has sole discretion to transfer such NIPT
IVD Product by license instead of sale, provided that all amounts payable to
Illumina, its Affiliates, or a Person that is a sublicensee described in
Section 3.3(c) or its Affiliates, in exchange for such transfer shall, for the
purpose of the immediately preceding paragraph, be considered as the sales price
set forth in (x) and (y). For the avoidance of doubt, separately invoiced
services regarding

8



--------------------------------------------------------------------------------



installation, training, maintenance and similar activities that a software
seller/licensor provides to a software purchaser/licensee shall not be included
in Net IVD Sales.
“Net LDT Sales” has the meaning […***…].
“New Illumina Licensee” has the meaning set forth in Section 2.8(a).
“New Sequenom Licensee” has the meaning set forth in Section 2.9(b).
“NIPT” means in vitro cell-free nucleic acid-based non-invasive prenatal testing
(including, without limitation, testing by massively parallel sequencing or
digital PCR) of a biological sample (including but not limited to plasma, serum,
whole blood, and urine) obtained from a pregnant woman, excluding oncology
testing.
“NIPT IVD Field” means the field of conducting or performance of NIPT (in whole
or in part) by use of an NIPT IVD Product.
“NIPT IVD Product” means a distributable in vitro diagnostic device that has
either (a) received applicable Regulatory Approval for sale and use to conduct
or perform (in whole or in part) NIPT or (b) is otherwise particularly labeled
and marketed for use to conduct or perform NIPT (in whole or in part,) excluding
from (a) and (b) general purpose products and components labeled for research
use only. For the purposes of this Agreement, an item is distributable if it is
distributed on tangible medium or if accessed remotely (e.g., available in the
cloud).
“NIPT LDT Field” means the field of conducting or performance of NIPT by use of
an NIPT LDT Test, in a clinical laboratory, excluding the NIPT IVD Field.
“NIPT LDT Test” means a non-distributable in vitro test (including a
Site-specific IVD) performed in a clinical laboratory to conduct or perform
NIPT, excluding all NIPT IVD Products, but in all cases (other than
Site-specific IVD tests), whether or not the test requires Regulatory Approval
for sale or use before or after the Effective Date. As of the Effective Date,
NIPT LDT Tests include, without limitation, the verifi® test that is performed
by Illumina and its Affiliates and the MaterniT21® test and VisibiliT™ test that
is performed by Sequenom and its Affiliates.
“Nominal Amount” has the meaning set forth in Section 3.4(c)(ii).
“Other Platform License” has the meaning set forth in Section 2.8(f).
“One-Time Payment” has the meaning set forth in Section 3.1.
“Party” means Illumina or Sequenom and “Parties” means Illumina and Sequenom.
“Patent” means (a) any United States or foreign issued patent or pending patent
application, including provisional application, together with (b) all
divisional, continuation, continuation-in-part, and substitute applications of
any such patent or patent application set forth




***Confidential Treatment Requested

9

--------------------------------------------------------------------------------



in the foregoing clause (a), (c) all patents that have issued or in the future
issue from any of the patent applications set forth in the foregoing clauses (a)
and (b), including utility model and design patents and certificates of
invention, and (d) all extensions, supplemental protection certificates,
registrations, confirmations, reissues, reexaminations, inter partes reviews,
post-grant reviews, restorations and renewals of or to any of the foregoing
described patents and any foreign equivalents of any of the foregoing.


“Patent Royalty Term” means, on a country-by-country and product-by-product
basis with respect to a particular NIPT IVD Product in the NIPT IVD Field, the
time period beginning on the Effective Date and ending upon the date of
expiration of the last to Expire Pooled Patent having at least one Valid Issued
Claim covering the applicable NIPT IVD Product or its use in the NIPT IVD Field.
“Person” means any individual, corporation, partnership, firm, company, joint
venture, association (including trust association), joint-stock company, limited
liability company, trust, unincorporated organization, governmental body,
organization or other entity.
“Pooled Patents” means the Illumina Patents and the Sequenom Patents.
“Protective Action” has the meaning as set forth in Section 5.1(b).
“Regulatory Approval” means any governmental approvals, licenses, registrations,
clearances or authorizations necessary for the marketing, sale, or use of an in
vitro diagnostic device; provided that, (a) in the United States, as of the
Effective Date Regulatory Approval is only that sought from the Federal Food and
Drug Administration, (b) in the European Union, as of the Effective Date
Regulatory Approval is only that sought through compliance with the In Vitro
Diagnostic Medical Devices Directive (which on the Effective Date is Directive
98/79/EC) and (c) in jurisdictions not requiring any governmental approvals,
licenses, registrations, clearances or authorizations for the marketing, sale,
or use of an in vitro diagnostic device, Regulatory Approval shall be deemed to
have been provided for a particular in vitro diagnostic device upon the first
commercial sale or marketing of that in vitro diagnostic device if that in vitro
diagnostic device would require Regulatory Approval in the United States if
marketed in the United States.
“Royalty” and “Royalties” have the meaning set forth in Section 3.3(d).
“Sample Agreement” means the Sample Transfer Agreement made and entered into as
of the Effective Date, between the Parties.
“Sequenom In-Licensed Patents” means all Patents in-licensed by Sequenom or its
Affiliates immediately prior to the Effective Date under, and as set forth in,
the CUHK Licenses (2008/2011). The Sequenom In-Licensed Patents immediately
prior to the Effective Date are set forth on Annex IV, provided that on and
after the Effective Date, the Patents set forth on Annex IV shall be deemed
added to Annex II, and Annex IV shall be deemed to no longer include any
Patents.
“Sequenom Owned Patents” means, collectively, (a) those United States and
foreign patents and patent applications and provisional applications owned by
Sequenom or its

10

--------------------------------------------------------------------------------



Affiliates set forth on Annex III and (solely if and to the extent Sequenom owns
and has the right to grant licenses under the Lapidus Patents) the Lapidus
Patents on Annex V, (b) all divisional, continuation, continuation-in-part, and
substitute applications of any of the patents or patent applications set forth
in the foregoing clauses (a), (c) all patents that have issued or in the future
issue from any of the patent applications set forth in the foregoing clauses (a)
and (b), including utility model and design patents and certificates of
invention, (d) all extensions, supplemental protection certificates,
registrations, confirmations, reissues, reexaminations, inter partes reviews,
post-grant reviews, restorations and renewals of or to any of the foregoing
described patents, and (e) any equivalents of any of the foregoing in
clauses (a), (b), (c) and (d) in any jurisdiction.
“Sequenom Parties” means, collectively, Sequenom and its Affiliates.
“Sequenom Patents” means, collectively, the Sequenom In-Licensed Patents,
Sequenom Owned Patents and Isis Patents.
“Sequencing Platform Manufacturer” means a Person, other than Illumina or its
Affiliates, (a) that has raised at least $[…***…] in financing transaction(s)
and is engaged as a primary business in the business of […***…], collectively,
“Sequencing Platform Products”), or (b) the annual aggregated revenue of such
Person and its Affiliates for the most recent full calendar year is greater than
$[…***…] and […***…].
“Sequenom Technology Partner” has the meaning set forth in Section 2.12(a).
“Site-specific IVD” means a non-distributable in vitro diagnostic test that
received Regulatory Approval for sale or use, which Regulatory Approval in the
United States is pursuant to 21 CFR 814 or 21 CFR 807 Subpart E.
“Stanford License” means that license agreement between Verinata and the
Trustees of Leland Stanford Junior University (“Stanford”), titled the Second
Amended and Restated Co-Exclusive Agreement, effective on September 14, 2012, as
amended as of the Effective Date.
“Stanford Sublicense Agreement” means the sublicense agreement from Illumina
Parties to Sequenom Parties (excluding Affiliates that are Sequencing Platform
Manufacturers) under the Stanford License, effective on the Effective Date.
“Technology Agreement” has the meaning as set forth in Section 2.12(a).
“Term” has the meaning as set forth in Section 4.1.
“Test Fee” has the meaning as set forth in Section 3.2(a).
“Test Fee and Royalty Report” has the meaning set forth in Section 3.4(a).




***Confidential Treatment Requested

11

--------------------------------------------------------------------------------



“Third Party” means any Person that is not a Party to this Agreement and is not
an Affiliate of a Party to this Agreement.
“United States” means the United States of America and its territories and
possessions.
“University Licenses” means the CUHK Licenses, Stanford License, […***…].
“University Licensors” means CUHK, Stanford, […***…].
“Valid Claim” means (a) any claim of an issued and unexpired Pooled Patent that
has not been held unenforceable, unpatentable, or invalid by a final decision of
a court or a governmental agency of competent jurisdiction (including without
limitation any patent office of competent jurisdiction), from which no further
appeal is possible (“Valid Issued Claim”), and (b) solely in the case of Pooled
Patents other than Illumina Owned Patents, Isis Patents and Sequenom Owned
Patents, any claim of a pending patent application that is a Pooled Patent,
excluding such claims that have been abandoned and such claims for which no
further prosecution is possible in order to seek allowance and issuance of such
claim (“Valid Pending Claim”).
“Verinata” means Verinata Health, Inc.
1.2    Interpretation. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement:
(a)    all references to a particular section or schedule or annex shall be a
reference to that section or schedule or annex in or to this Agreement as it may
be amended from time to time pursuant to this Agreement;
(b)    the headings are inserted for convenience only and shall be ignored in
construing this Agreement;
(c)    words importing the masculine gender shall include the feminine and vice
versa and words in the singular include the plural and vice versa;
(d)    any phrase introduced by the terms “including”, “include”, “in
particular” or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding or following those terms;
(e)    reference to any statute or regulation includes any modification or
re-enactment of that statute or regulation;
(f)    all references to a “license,” “licensed” or “licensing” include the
grant or receipt of either a direct license from the owner of the rights
licensed, a sublicense from a Party or Affiliate of rights licensed or
sublicensed to such Party or Affiliate, or both, in each case as applicable to
the particular rights being licensed and so referred to;


***Confidential Treatment Requested

12

--------------------------------------------------------------------------------



(g)    all references in this Agreement to “Illumina Patent” or “Illumina
Patents” or to “Sequenom Patent” or “Sequenom Patents” is a reference to the
defined terms, and is not a reference to all Patents of Illumina or all Patents
of Sequenom;
(h)    all references in this Agreement to “Schedule 1” or the “Test Fee
Schedule” is a reference to Schedule 1 as it may be amended from time to time in
accordance with this Agreement; and
(i)    all references in this Agreement to NIPT LDT Tests in the NIPT LDT Field
are understood to mean NIPT LDT Tests performed in the NIPT LDT Field, and all
references in this Agreement to NIPT IVD Products in the NIPT IVD Field are
understood to mean NIPT IVD Products in, for, or for use in the NIPT IVD Field.
ARTICLE II    

RIGHTS OF SEQUENOM AND ILLUMINA UNDER POOLED PATENTS
2.1    Rights Under Pooled Patents Generally. This Section 2.1 is not intended
to, and does not, convey any license rights under any Pooled Patent. In the
event of any conflict between the language in this Section 2.1 and the
provisions of any Ancillary Agreement granting a license under any Pooled
Patent, or the licenses granted pursuant to Sections 2.2 (License to Sequenom
Under Illumina Owned Patents) and 2.3 (Licenses to Illumina Under Sequenom Owned
Patents and Isis Patents) of this Agreement, the applicable provisions in the
Ancillary Agreement, Section 2.2, or Section 2.3 shall control.
(a)    Illumina Rights. Pursuant and subject to this Agreement (including the
license grants in Sections 2.2 and 2.3), and the Ancillary Agreements, and the
rights retained by Sequenom (and by Isis and its Affiliates as described in
Schedule 7.1(b)) under the Sequenom Patents, the Illumina Parties will have:
(i)    the exclusive (even as to the Sequenom Parties), worldwide, sublicensable
right under the Pooled Patents to Exploit NIPT IVD Products in the NIPT IVD
Field,
(ii)    the exclusive, worldwide, sublicensable right under the Pooled Patents
(excluding the Isis Patents) to Exploit NIPT LDT Tests in the NIPT LDT Field,
subject to the non-exclusive rights granted to, or reserved by, the Sequenom
Parties, and
(iii)    the nonexclusive, worldwide, sublicensable right under the Isis Patents
to Exploit NIPT LDT Tests in the NIPT LDT Field.
Notwithstanding the foregoing, for the avoidance of doubt:
(1)    each of Sections 2.1(a)(i), 2.1(a)(ii) and 2.1(a)(iii) is subject to any
and all applicable terms in the CUHK Licenses, including without limitation any
territory restrictions and rights reserved by CUHK thereunder,

13

--------------------------------------------------------------------------------




(2)    each of Sections 2.1(a)(i), 2.1(a)(ii) and 2.1(a)(iii) is subject to
Section 2.8 (Conditions for Illumina Grant of Licenses Under Pooled Patents),
and
(3)    Section 2.1(a)(ii) is subject to rights granted under Existing Sequenom
Licenses.
(b)    Sequenom Rights. Pursuant and subject to this Agreement (including the
license grants in Sections 2.2 and 2.3, the exclusive rights of Illumina in
Section 2.8(f), the Ancillary Agreements, and the rights retained by the
Sequenom Parties under the Isis Patents:
(i)    neither Sequenom nor any of its Affiliates will have any rights under the
Pooled Patents (including under the Isis Patents) to Exploit NIPT IVD Products
anywhere in the world,
(ii)    the Sequenom Parties will have a non-exclusive, worldwide,
non-sublicensable right under the Pooled Patents to Exploit NIPT LDT Tests in
the NIPT LDT Field, except that, with respect to the Isis Patents, the Sequenom
Parties will have the right to grant sublicenses to Persons […***…] and thereby
authorize, only under the Isis Patents, each such sublicensee to Exploit NIPT
LDT Tests in the NIPT LDT Field in that sublicensee’s, or as applicable its
Affiliates’, clinical laboratory,
(iii)    the Sequenom Parties will retain the rights under the Isis Patents,
subject to the rights granted to Illumina Parties under the Isis Patents
(exclusive to Exploit NIPT IVD Products in the NIPT IVD Field, and nonexclusive
to Exploit NIPT LDT Tests in the NIPT LDT Field).
Notwithstanding the foregoing, for the avoidance of doubt, (A) Sequenom
acknowledges and agrees that the Sequenom Parties do not have any rights under
Pooled Patents with respect to Exploiting NIPT IVD Products, and (B) each of
Sections 2.1(b)(ii) and 2.1(b)(iii) is subject to:
(1)    rights granted under Existing Sequenom Licenses, and
(2)    any and all applicable terms in the University Licenses, including
without limitation any field limitations, any territory restrictions and rights
reserved by the applicable University Licensor thereunder or Isis.
2.2    License to Sequenom Under Illumina Owned Patents.
(a)    On the terms and conditions of this Agreement, Illumina, on behalf of
itself and its Affiliates, hereby grants to Sequenom and its Affiliates […***…]
a non-exclusive, irrevocable and perpetual (subject to Section 2.2(b)),
non-transferable and non-assignable (except as permitted under Section 9.1)
worldwide non-sublicensable Test Fee -bearing license under the Illumina Owned
Patents to Exploit NIPT LDT Tests in the NIPT LDT Field.
(b)    The license rights set forth in Section 2.2(a) granted to any Affiliate
of Sequenom shall automatically terminate with respect to such Person when it
ceases to be an Affiliate of Sequenom. Persons (other than […***…]) that become
***Confidential Treatment Requested

14



--------------------------------------------------------------------------------




Affiliates of Sequenom after the Effective Date shall be licensed under the
license rights set forth in Section 2.2(a) only for those licensed acts that
occur on and after the date it becomes an Affiliate.
(c)    Illumina agrees on behalf of itself, its Affiliates, and their respective
successors and assigns that, to the extent any Illumina Affiliate (a “Granting
Illumina Affiliate”) is the owner (including joint owner) or in-licensee of any
Pooled Patents for which Sequenom Parties have been granted rights hereunder
(including under Ancillary Agreements), or the Granting Illumina Affiliate has
granted rights hereunder (including under Ancillary Agreements) to any Sequenom
Party, such rights granted to Sequenom Parties (i) shall not terminate following
the date, if any, that such Granting Illumina Affiliate ceases to be an
Affiliate of Illumina and that such rights shall continue after such date, with
such rights under Illumina Owned Patents continuing to be perpetual and
irrevocable on and after such date, subject to Section 2.2(b) and (ii) to the
extent the Sequenom Parties received rights only from a Granting Illumina
Affiliate under Pooled Patents and not from Illumina or another Affiliate that
is not a Granting Illumina Affiliate, such rights shall become a direct license
from Illumina under Illumina Owned Patents or, if applicable, a direct license
from the applicable University Licensor under, and pursuant to the terms of, the
applicable Illumina In-Licensed Patents.
2.3    License to Illumina Under Sequenom Owned Patents and Isis Patents.
(a)    On the terms and conditions of this Agreement, Sequenom, on behalf of
itself and its Affiliates, hereby grants to Illumina and its Affiliates an
exclusive, irrevocable and perpetual (subject to Section 2.3(b)),
non-transferable and non-assignable (except as permitted under Section 9.1),
worldwide license, with the exclusive right to grant sublicenses, under the
Sequenom Owned Patents and Isis Patents, to Exploit NIPT LDT Tests in the NIPT
LDT Field and to Exploit NIPT IVD Products in the NIPT IVD Field, provided that
the license is Royalty-bearing with respect to NIPT IVD Products and the license
is Test Fee-bearing with respect to NIPT LDT Tests. The foregoing license grant
in the NIPT LDT Field is subject to (i) any and all Existing Sequenom Licenses,
and (ii) the reservation of the non-exclusive right, on behalf of Sequenom and
its Affiliates, to Exploit NIPT LDT Tests in the NIPT LDT Field and to grant
sublicenses under the Isis Patents to Persons that are not Sequencing Platform
Manufacturers for each such sublicensee to Exploit NIPT LDT Tests in the NIPT
LDT Field in its, or as applicable its Affiliates’, clinical laboratories.
(b)    The license rights set forth in Section 2.3(a) granted to any Affiliate
of Illumina shall automatically terminate with respect to such Person when it
ceases to be an Affiliate of Illumina. Persons that become Affiliates of
Illumina after the Effective Date shall be licensed under the license rights set
forth in Section 2.3(a) only for those licensed acts that occur on and after the
date it becomes an Affiliate.
(c)    Sequenom agrees on behalf of itself, its Affiliates, and their respective
successors and assigns that, to the extent any such Sequenom Affiliate (a
“Granting Sequenom Affiliate”) is the owner (including joint owner) or
in-licensee of any Pooled Patents for which Illumina Parties have been granted
rights hereunder (including under Ancillary Agreements), or has granted rights
hereunder (including under Ancillary Agreements) to any Illumina Party, such
rights granted to Illumina Parties (i) shall not terminate following the date,
if any, that such

15



--------------------------------------------------------------------------------




Granting Sequenom Affiliate ceases to be an Affiliate of Sequenom and that such
rights shall continue to be perpetual and irrevocable on and after such date,
subject to Section 2.3(b) and (ii) to the extent the Illumina Parties received
rights only from a Granting Sequenom Affiliate under Pooled Patents and not from
Sequenom or another Affiliate that is not a Granting Sequenom Affiliate, such
rights shall become a direct license from Sequenom under Sequenom Patents.
2.4    Amendments, Assignments, Licenses and Sublicenses Under CUHK Licenses.
The effectiveness of this Agreement is subject to the satisfaction in full, or
the waiver by the Parties, of the due execution and delivery of the Settlement
Agreement and the agreements required to be duly executed and delivered pursuant
to the terms of ARTICLE V thereof, of the satisfaction of the conditions
precedent set forth therein, and of the following additional conditions
precedent:
(a)    The due execution and delivery by Sequenom and CUHK, and acknowledgement
by Illumina, of the amendments to each of the CUHK Licenses (2008/2011) and the
satisfaction of the conditions precedent set forth therein.
(b)    The due execution and delivery by Sequenom, Illumina, and CUHK, of the
assignment and novation from Sequenom to Illumina of each of the CUHK
Licenses (2008/2011) and the satisfaction of the conditions precedent set forth
therein.
(c)    The due execution and delivery by Sequenom and Illumina of the
sublicenses from Illumina to Sequenom Parties (excluding Affiliates that are
Sequencing Platform Manufacturers) under each of the CUHK Licenses (2008/2011)
and the satisfaction of the conditions precedent set forth therein.
(d)    The due execution and delivery by Illumina and CUHK of each of the CUHK
Licenses (2014), and the satisfaction of the conditions precedent set forth
therein.
(e)    The due execution and delivery by Sequenom and Illumina of the
sublicenses from Illumina to Sequenom Parties (excluding Affiliates that are
Sequencing Platform Manufacturers) under each of the CUHK Licenses (2014), and
the satisfaction of the conditions precedent set forth therein.
2.5    Sublicense Under Stanford License. The effectiveness of this Agreement is
subject to the satisfaction in full, or the waiver by the Parties, of the due
execution and delivery by Sequenom and Illumina of the Stanford Sublicense
Agreement.
2.6    Sublicense Under […***…]. The effectiveness of this Agreement is subject
to the satisfaction in full, or the waiver by the Parties, of the due execution
and delivery by Sequenom and Illumina of the sublicense from Illumina Parties to
Sequenom Parties (excluding Affiliates that are Sequencing Platform
Manufacturers) under the […***…].
2.7    Isis Patents. The effectiveness of this Agreement is subject to the due
execution and delivery by Sequenom and Isis of a valid and binding agreement
pursuant to which Sequenom purchases from Isis all right title and interest in
and to the Isis Patents and receives full legal and beneficial title thereto,
subject to the rights described in Schedule 7.1(b), and the


***Confidential Treatment Requested

16



--------------------------------------------------------------------------------




satisfaction of any and all conditions precedent set forth therein. Sequenom
represents and warrants that the Isis Patents were sold, assigned and
transferred to Sequenom, and the provisions of this Section 2.7 have been
satisfied in full, before the Effective Date.
2.8    Conditions for Illumina to Grant Licenses Under Pooled Patents.
(a)    Test Fee; Conveyance of Customer License to Illumina Customers. Subject
to the terms and conditions of this Agreement (including Section 2.8(f)
(Non-Illumina Platforms) and Section 2.9(a)(i) (Sequenom Granting Licenses Under
Isis Patents), and rights expressly retained by Sequenom to grant sublicenses to
Persons to Exploit NIPT LDT Tests in the NIPT LDT Field in such Person’s, or as
applicable its Affiliates’, clinical laboratory under the Isis Patents), the
Illumina Parties have the exclusive right to grant licenses to perform NIPT LDT
Tests in the NIPT LDT Field to any Person under any and all the Pooled Patents,
provided the license obligates the Person to pay a Test Fee on terms consistent
with Section 3.2 of this Agreement (each a “New Illumina Licensee”). Subject to
the immediately preceding sentence, including obligations regarding Test Fees,
the Illumina Parties may grant licenses under Pooled Patents to Illumina
Customers who purchase Illumina Products, which licenses authorize the Illumina
Customer, with each unit of consumable Illumina Product purchased, to Exploit,
including a subset of the rights constituting Exploitation, NIPT LDT Tests in
the NIPT LDT Field using Illumina Products (each such license an “Illumina
Customer License”).
(b)    Sale of Illumina Products without an Illumina Customer License.
Notwithstanding Section 2.8(a) or any other term in this Agreement or any
Ancillary Agreement but subject to Illumina’s obligation under
Section 3.2(b)(v), Illumina and its Affiliates may supply Illumina Products,
without an Illumina Customer License, to […***…]. In the event that Illumina or
an Affiliate does so [. . .***…].
























***Confidential Treatment Requested

17



--------------------------------------------------------------------------------




(c)    Conveyance of License for NIPT IVD Product. With each NIPT IVD Product
that is covered by a Valid Claim of a Pooled Patent that is sold by Illumina and
its Affiliates, Illumina and its Affiliates shall include a label license under
Pooled Patents authorizing use of that unit of NIPT IVD Product for the labeled
intended use in the NIPT IVD Field under the applicable Pooled Patents.
(d)    Third Parties in Litigation with Sequenom. A Third Party in litigation
over a Pooled Patent with Sequenom or a Sequenom Affiliate as of the Effective
Date is an “Existing Sequenom Litigant.” Sequenom has identified Existing
Sequenom Litigants, and the Pooled Patents subject to each such litigation as of
the Effective Date, on Schedule 2.8(d), which Schedule 2.8(d) shall be amended
by notice from Sequenom in the event that a litigant settles or is dismissed or
is otherwise dropped from the applicable litigation, and may be amended by
mutual agreement of the Parties in writing from time to time. An Illumina Party
shall not […***…], except as Illumina and Sequenom may otherwise agree in
advance in writing. Notwithstanding the foregoing, no term in this Agreement or
any Ancillary Agreement prohibits Illumina Parties from […***…].
(e)    Third Parties in Litigation with Illumina. A Third Party in litigation
over any Pooled Patent with Illumina or an Illumina Affiliate as of the
Effective Date is an “Existing Illumina Litigant.” Except as expressly stated in
this Section 2.8(e), no term in this Agreement or any Ancillary Agreement
prohibits Illumina from […***…]




























***Confidential Treatment Requested

18



--------------------------------------------------------------------------------




[…***…]. Illumina shall provide Sequenom with a written accounting of any such
amounts collected in settlement or as an award or reimbursements, and the
allocations pursuant to the terms of this Section 2.8(e). Except as provided in
Section 2.8(d), Illumina shall not […***…].
(f)    Non-Illumina Platforms.
(i)    Subject to the terms and conditions of this Agreement, including the
right of Sequenom Parties to grant sublicenses under Isis Patents only to a
Person to Exploit NIPT LDT Tests in the NIPT LDT Field in that Person’s, or as
applicable its Affiliates’, clinical laboratory, Illumina has the exclusive
right to grant licenses to or to authorize any Person under the Pooled Patents
to Exploit NIPT LDT Tests in the NIPT LDT Field or Exploit NIPT IVD Products in
the NIPT IVD Field on any manufacturers’ platform, including non-Illumina
platforms, subject to Sequenom’s prior written consent to the overall economic
terms for any such license that expressly permits such Exploitation in the
Licensed NIPT Field on a non-Illumina platform under terms that are less
favorable to Sequenom set forth in this Agreement (“Other Platform License”),
which consent shall not be unreasonably withheld, delayed or conditioned. As
between Sequenom and Illumina, Illumina shall have the right to retain all types
of economic consideration (whether one-time payments, royalties, continuing
payments or other payment types) paid by all Persons under an Other Platform
License described in the preceding sentence until such time as Illumina has
received under this sentence the aggregate amount of […***…]. Thereafter, with
respect to consideration received under Other Platform Licenses
(A) consideration received for Exploitation of NIPT LDT Tests under Pooled
Patents will be treated as Test Fees and shared between the Parties in
accordance with Section 3.2(d), (B) consideration received for all sales of NIPT
IVD Products under Pooled Patents will be treated under, and Illumina shall pay
Royalties to Sequenom in accordance with, Section 3.3(c), and (C) all other
types of economic consideration that are not within (A) or (B), (whether
one-time payments, continuing payments or other payment types) paid by a Person
under any such Other Platform License shall be shared between Illumina and
Sequenom in the same proportion as for the Test Fees in accordance with
Section 3.2(d)(i).
(ii)    In the event that Sequenom undergoes a Change of Control […***…]
(including as part of an assignment of this Agreement in a bankruptcy or other
financial restructuring of Sequenom), the provisions of this Section 2.8(f)
shall apply with respect to how rights under the Pooled Patents to Exploit NIPT
LDT Tests in the NIPT LDT Field or Exploit NIPT IVD Products on non-Illumina
platforms may be made available to such Person, provided that in such event
[…***…]












***Confidential Treatment Requested

19



--------------------------------------------------------------------------------




[…***…].
2.9    Conditions for Sequenom Grant of Licenses under Isis Patents.
(a)    Right to License Only Under Isis Patents; No Right to License for NIPT
IVD Products.
(i)    Sequenom Parties may grant licenses under the Isis Patents [...***…] for
Exploitation of NIPT LDT Tests in the NIPT LDT Field in that Person’s, or as
applicable its Affiliates’, clinical laboratory, subject to the obligation of
the licensee to pay Test Fees in accordance with Section 2.8(f)(ii) and subject
to Section 2.9(c). Except as stated in the preceding sentence, Sequenom agrees
on behalf of itself and all its Affiliates that neither it nor any of its
Affiliates has any right to, and shall not, grant a license under any Pooled
Patent to Exploit any NIPT LDT Test in the NIPT LDT Field or Exploit any NIPT
IVD Product.
(ii)    Without limiting the foregoing in Section 2.9(a)(i), Sequenom and its
Affiliates may not, and shall not, grant licenses under the Pooled Patents,
including the Isis Patents, to Exploit any NIPT IVD Product.
(b)    Test Fees. […***…], Sequenom agrees that any license granted by a
Sequenom Party to a Person after the Effective Date that authorizes performance
in the NIPT LDT Field under any Isis Patent(s) (“New Sequenom Licensee”), will
include an obligation for that Person to pay a Test Fee on terms (including
amounts) consistent with Section 3.2 of this Agreement and Sequenom will share
Test Fees and other consideration received for such sublicenses in accordance
with Section 3.2.
(c)    Settlement with Existing Sequenom Litigants. No term in this Agreement,
or any Ancillary Agreement prohibits Sequenom from settling any litigation with
an Existing Sequenom Litigant, and Sequenom shall be entitled as part of any
such settlement to grant rights to an Existing Sequenom Litigant under rights
Sequenom retains under any Isis Patent, provided that Sequenom shall use
commercially reasonable efforts to negotiate and enter into an agreement with
such Existing Sequenom Litigant obligating such Existing Sequenom Litigant to
pay a Test Fee in at least the amount set forth in Schedule 1 for rights under
any Isis Patent or group of Isis Patents that authorizes the Existing Sequenom
Litigant to perform NIPT LDT Tests in NIPT LDT Field in its, or its Affiliates’,
clinical laboratory. […***…]















20



--------------------------------------------------------------------------------











***Confidential Treatment Requested

21

--------------------------------------------------------------------------------




[…***…]. Sequenom shall provide Illumina with a written accounting of any such
amounts collected in settlement or as an award or reimbursements, and the
allocations pursuant to the terms of this Section 2.9(c). Nothing in this
Section 2.9(c) alters Illumina’s exclusive rights regarding NIPT IVD Product.
2.10    Existing Sequenom Licensees.
(a)    Sequenom and its Affiliates are parties to written agreements with Third
Parties, entered into prior to the Effective Date and remaining effective as of
the Effective Date, under which such Third Party (“Existing Sequenom Licensee”)
is expressly authorized or licensed by Sequenom or its Affiliate to Exploit an
NIPT LDT Test under one or more Sequenom Patents in the NIPT LDT Field
(“Existing Sequenom License”). The Existing Sequenom Licensees and Existing
Sequenom Licenses are set forth on Schedule 2.10(a), which indicates which
Existing Sequenom Licensees are Sequenom Technology Partners and other
information.
(b)    As set forth in and on the terms and conditions of this Agreement,
Sequenom shall be responsible for collecting, and shall use commercially
reasonable efforts to collect, Test Fees for Licensed NIPT LDT Tests performed
by Existing Sequenom Licensees under a grant of any rights under any Pooled
Patents on and after the Effective Date. […***…]. All Test Fees paid by Existing
Sequenom Licensees on and after the Effective Date are subject to sharing
between Illumina and Sequenom in accordance with Section 3.2(d).
(c)    For avoidance of doubt, no rights are granted under this Agreement to
Existing Sequenom Licensees or Existing Illumina Licensees, however this
Agreement shall not result in such existing licensees losing the rights under
Sequenom Patents or under Illumina Patents that each was granted or received
from Sequenom Party or an Illumina Party, respectively, prior to the Effective
Date.
(i)    […***…].


















***Confidential Treatment Requested

22



--------------------------------------------------------------------------------




[…***…].
(ii)    […***…].
(iii)    Notwithstanding the foregoing, if an Existing Sequenom Licensee is
obligated as of the Effective Date under a written Agreement, to which it is a
party with a Sequenom Party and was granted a right under Sequenom Patents
(prior to assignment of CUHK License (2008/2011)) to perform a Licensed NIPT LDT
Test in the NIPT LDT Field, in exchange for payment of Test Fees, in an amount
that is $[…***…] or higher (based on currency exchange rates in effect on the
Effective Date), for performance of such Licensed NIPT LDT Tests in its, or as
applicable its Affiliates’, clinical laboratory, then the provisions of clause
(i) of this Section 2.10(c) shall apply to that Existing Sequenom Licensee.
2.11    Existing Illumina Licensees.
(a)    Illumina or its Affiliates are parties to written agreements with Third
Parties, entered into prior to the Effective Date and remaining effective as of
the Effective Date, under which such Third Party (“Existing Illumina Licensee”)
is expressly authorized or licensed by an Illumina Party to Exploit NIPT LDT
Test under one or more Pooled Patent in the NIPT LDT Field (“Existing Illumina
License”). The Existing Illumina Licensees and Existing Illumina Licenses are
set forth on Schedule 2.11(a), which indicates which Existing Illumina Licensees
are Illumina Technology Partners and other information. Existing Illumina
Licenses include licenses or rights granted pursuant to supply agreements in
effect on the Effective Date.
(b)    On the terms and conditions of this Agreement, Illumina shall be
responsible for collecting, and shall use commercially reasonable efforts to
collect, Test Fees for Licensed NIPT LDT Tests performed in NIPT LDT Field by
Existing Illumina Licensees




















***Confidential Treatment Requested

23



--------------------------------------------------------------------------------




under a grant of any rights under any Pooled Patents on and after the Effective
Date. For the avoidance of doubt, and as set forth in Section 3.2, the amount of
Test Fees paid by Existing Illumina Licensees on an per test or annual basis may
be less or more than the amounts, or at a less or more expensive price tier of
annual Test Fees, on Schedule 1. All Test Fees paid by Existing Illumina
Licensees on and after the Effective Date are subject to sharing between
Illumina and Sequenom in accordance with Section 3.2(d).
2.12    Transfers of NIPT Technology and Know How.
(a)    Subject to Section 2.12(b) Illumina and Sequenom and their respective
Affiliates each may enter into and perform under Technology Agreements with
Third Parties as set forth in this Section 2.12. “Technology Agreement” means a
written agreement under which (i) a Third Party receives from an Illumina Party
certain know how and transfer of technology, and is authorized under Illumina
Patents (for Technology Agreements entered into prior to Effective Date) or
Pooled Patents (for Technology Agreements entered into on and after Effective
Date) to use same to perform an NIPT LDT Test in NIPT LDT Field that is the same
or substantially similar to the Illumina verifi® test or another Licensed NIPT
LDT Test covered by Pooled Patents, or (ii) a Third Party receives from Sequenom
or its Affiliates certain know how and transfer of technology, and is authorized
under Sequenom Patents (for Technology Agreements entered into prior to the
Effective Date) or Isis Patents (for Technology Agreements entered into on and
after Effective Date) to use same to perform an NIPT LDT Test in NIPT LDT Field
that is the same or substantially similar to the Sequenom MaterniT21® test or
another Licensed NIPT LDT Tests covered by Pooled Patents. A Third Party who
enters into a Technology Agreement with an Illumina Party is an “Illumina
Technology Partner,” and a Third Party who enters into a Technology Agreement
with Sequenom or an Affiliate is a “Sequenom Technology Partner.” The Illumina
Technology Partners and Sequenom Technology Partners as of the Effective Date
are identified on Schedules 2.11(a) and 2.10(a), respectively. This Agreement
shall be amended by the Parties on a quarterly basis or otherwise upon
notification by one Party to the other, to revise Schedules 2.11(a) and 2.10(a)
to identify any new Third Party that becomes an Illumina Technology Partner or a
Sequenom Technology Partner after the Effective Date and to identify which
Existing Illumina Licenses and Existing Sequenom Licenses (including those with
existing Technology Partners) are terminated or expired.
(b)    Illumina shall obligate Illumina Technology Partners and Sequenom shall
obligate Sequenom Technology Partners to pay a Test Fee on terms consistent with
Section 3.2 of this Agreement. […***…].
(c)    Illumina represents that all Illumina Technology Partners under a
Technology Agreement in effect as of the Effective Date have received rights
under one or more Illumina Patents (prior to assignment and novation of the CUHK
Licenses (2008/2011)) and, therefore, are Existing Illumina Licensees and,
except as set forth on Schedule 7.1(c)(ix), are subject to payment of Test Fees
on terms consistent with Section 3.2 of this Agreement.




***Confidential Treatment Requested

24



--------------------------------------------------------------------------------




(d)    Sequenom represents that all Sequenom Technology Partners under a
Technology Agreement in effect as of the Effective Date have received rights
under one or more Sequenom Patents (prior to assignment and novation of the CUHK
Licenses (2008/2011)) and, therefore, are Existing Sequenom Licensees and are
subject to payment of Test Fees on terms consistent with Section 3.2 of this
Agreement.
2.13 Non-Assertion Covenants.
(a)    Sequenom, on behalf of itself and its Affiliates and their respective
predecessors, successors and assigns (each a “Sequenom Covenant Party”), hereby
covenants not to directly (e.g., by itself) or indirectly (e.g., through a
“strawman”, other involvement for or with a Third Party, or otherwise) (i) sue
(or purport to sue) in any forum, (ii) assign to any Third Party any right to
sue in any forum, nor (iii) in any way support or encourage any Third Party in
suing in any forum, any Illumina Protected Party (as defined below) for
infringement of any Patent that (x) is owned or controlled by Sequenom or any of
its Affiliates as of or after the Effective Date and (y) has its earliest
priority date as of or before the Effective Date, in each case excluding (1) the
Pooled Patents, (2) in the event of the Change of Control of Sequenom, all
Patents of the Third Party acquirer, successor or survivor in such Change of
Control, and its Affiliates, immediately prior to such Change of Control, and
(3) in the event of the Change of Control of either Sequenom or Illumina, all
Patents first owned or controlled by Sequenom or any of its Affiliates
immediately after such Change of Control, wherein such suit for infringement of
any such Patent alleges that the Exploitation of any Current Illumina Product by
Illumina or its Affiliates and, solely to the extent any of the following
Persons are expressly authorized to Exploit any Current Illumina Product and are
acting within the scope of such express authorization (including paying Test
Fees if a (sub)licensee or if otherwise so required to make payment as a
condition of authorization): manufacturers, distributors, resellers,
(sub)licensees and customers (each of the Illumina Parties and the foregoing
Persons an “Illumina Protected Party”), infringes, or induces or contributes to
the infringement of, any such Patent. With respect to subclause (3) herein,
applications (and patents that issue therefrom) that are continuations,
divisionals, continuation-in-parts, or substitute applications claiming earliest
priority from a Patent that was subject to the covenant in this Section 2.13(a)
prior to the date of the Change of Control, are deemed to be Patents first owned
or controlled by Sequenom or any of its Affiliates before the date of that
Change of Control. Notwithstanding the foregoing or anything in this Agreement,
the covenant in this Section 2.13(a) shall not apply to the extent any Illumina
Protected Party infringes (directly or indirectly) a Patent claim that covers
general platform technology of a Sequencing Platform Manufacturer that is an
Affiliate of Sequenom solely to the extent claiming multi-purpose (i.e., useful
in multiple fields of use) consumables, reagents, instruments (or components of
instruments), software or accessories. This non-assertion covenant shall be a
covenant that transfers with, and burdens, any sale, license, assign, or other
disposition, transfer or grant of rights under the applicable Patent including
with respect to the disposition of any rights in any license agreement
pertaining thereto. Each Sequenom Covenant Party shall impose the foregoing
non-assertion covenant on any Third Party to which such Sequenom Covenant Party
may sell, license, assign or otherwise dispose of, transfer or grant any rights
to or under the applicable Patent, but only to the extent such rights sold,
licensed, assigned or otherwise disposed of,

25



--------------------------------------------------------------------------------



transferred or granted give the Third Party the right to enforce such Patent
against an Illumina Protected Party.
(b)    Illumina, on behalf of itself, its Affiliates and their respective
predecessors, successors and assigns (each an “Illumina Covenant Party”), hereby
covenants not to directly (e.g., by itself) or indirectly (e.g., through a
“strawman”, other involvement for or with a Third Party, or otherwise) (i) sue
(or purport to sue) in any forum, (ii) assign to any Third Party any right to
sue in any forum, nor (iii) in any way support or encourage any Third Party in
suing in any forum any Sequenom Protected Party (as defined below) for
infringement of any Patent that is (x) is owned or controlled by Illumina or any
of its Affiliates as of or after the Effective Date and (y) has its earliest
priority date as of or before the Effective Date, in each case excluding (1) the
Pooled Patents, (2) in the event of the Change of Control of Illumina, all
Patents of the Third Party acquirer, successor or survivor in such Change of
Control, and its Affiliates, immediately prior to such Change of Control, and
(3) in the event of the Change of Control of either Sequenom or Illumina, all
Patents first owned or controlled by Illumina or any of its Affiliates
immediately after such Change of Control, wherein such suit for infringement of
any such Patent alleges that the Exploitation of any Current Sequenom Product by
any Sequenom Party and, solely to the extent any of the following Persons are
expressly authorized to Exploit any Current Sequenom Product and are acting
within the scope of such express authorization (including payment of Test Fees
if a (sub)licensee or if otherwise so required to make payment as a condition of
authorization): distributors, resellers, (sub)licensees and customers (each of
the Sequenom Parties and the foregoing Persons, a “Sequenom Protected Party”),
infringes, or induces or contributes to the infringement of, any such Patent.
With respect to subclause (3) herein, applications (and patents that issue
therefrom) that are continuations, divisionals, continuation-in-parts, or
substitute applications claiming earliest priority from a Patent that was
subject to the covenant in this Section 2.13(b) prior to the date of the Change
of Control, are deemed to be Patents first owned or controlled by Illumina or
any of its Affiliates before the date of that Change of Control. Notwithstanding
the foregoing or anything in this Agreement, the covenant in this
Section 2.13(b) shall not apply to the extent any Sequenom Protected Party
infringes (directly or indirectly) a Patent claim that covers general platform
technology of an Illumina Party solely to the extent claiming multi-purpose
(i.e., useful in multiple fields of use) consumables, reagents, instruments (or
components of instruments), software or accessories. This non-assertion covenant
shall be a covenant that transfers with and burdens any sale, license assign, or
other disposition, transfer or grant of rights under the applicable Patent,
including with respect to the disposition of any rights in any license agreement
pertaining thereto. Each Illumina Covenant Party shall impose the foregoing
non-assertion covenant on any Third Party to which such Illumina Covenant Party
may sell, license, assign or otherwise dispose of, transfer or grant any rights
to or under the applicable Patent, but only to the extent such rights sold,
licensed, assigned or otherwise disposed of, transferred or granted give the
Third Party the right to enforce such Patent against a Sequenom Protected Party.
(c)    Each Sequenom Covenant Party hereby covenants not to directly (e.g., by
itself) or indirectly (e.g., through a “strawman”, other involvement for or with
a Third Party, or otherwise) (i) sue (or purport to sue) in any forum,
(ii) assign to any Third Party any right to

26

--------------------------------------------------------------------------------



sue in any forum, nor (iii) in any way support or encourage any Third Party in
suing in any forum alleging that the Exploitation of any Current Illumina
Product by any Illumina Party infringes any Pooled Patent. Nothing in this
Section 2.13(c) alters any obligation to pay Test Fees and/or Royalties in
accordance with the terms of this Agreement.
(d)    Each Illumina Covenant Party hereby covenants not to directly (e.g., by
itself) or indirectly (e.g., through a “strawman”, other involvement for or with
a Third Party, or otherwise) (i) sue (or purport to sue) in any forum,
(ii) assign to any Third Party any right to sue in any forum, nor (iii) in any
way support or encourage any Third Party in suing in any forum alleging that the
Exploitation of any Current Sequenom Product by any Sequenom Party infringes any
Pooled Patent. Nothing in this Section 2.13(d) alters any obligation to pay Test
Fees and Royalties in accordance with the terms of this Agreement.
2.14    […***…] Patents. Sequenom, on behalf of itself and its Affiliates,
agrees […***…], it shall not undertake to expand the scope of the claims of the
Patents as such claims exist as of the Effective Date.
2.15    […***…] Patents. Illumina, on behalf of itself and its Affiliates,
represents and warrants […***…].
2.16    HDFN Products. Notwithstanding anything to the contrary in this
Agreement, solely with respect to NIPT LDT Tests in each case that are solely
directed to fetal blood antigen testing associated with hemolytic disease of the
fetus and newborn (“HDFN Products”), each Party shall be permitted to Exploit
such HDFN Product in the NIPT LDT Field and, if such Exploitation of an HDFN
Product is covered by a Valid Claim of an Isis Patent, but not covered by a
Valid Claim of any other Pooled Patent, then such Party shall have no obligation
under this Agreement to collect or share a Test Fee or other consideration with
the other Party.
2.17    Additional Rights.
(a)    The Patents set forth on Schedule 2.17(a) are exclusively licensed by
Sequenom from CUHK and are not Pooled Patents. Upon Illumina’s request, Sequenom
will negotiate in good faith commercially reasonable terms under which Sequenom
would grant Illumina a sublicense under the Patents on Schedule 2.17(a).
(b)    The Patents set forth on Schedule 2.17(b) are solely owned by Sequenom
and are not Pooled Patents. In the event Sequenom licenses any of the Patents on
Schedule 2.17(b) to any Third Party (other than in settlement of litigation),
then upon Illumina’s request, Sequenom will negotiate in good faith with
Illumina a license under the Patents on Schedule 2.17(b) […***…].




***Confidential Treatment Requested

27

--------------------------------------------------------------------------------




ARTICLE III    
CONSIDERATION
3.1    One-Time Payment. A one-time, non-refundable payment of fifty million
dollars (US$50,000,000) shall be payable by Illumina, in three installments, in
recognition of the settlement of the disputes, grants of exclusivity and other
rights granted to Illumina as set forth in this Agreement and the Ancillary
Agreements (the “One-Time Payment”). Within one (1) Business Day after the
Effective Date, Illumina shall pay to Sequenom forty four million
dollars (US$44,000,000) of the One-Time Payment. Within five (5) Business Days
after the […***…], Illumina shall pay to Sequenom two million
dollars (US$2,000,000). Within five (5) Business Days after the […***…],
Illumina shall pay to Sequenom four million dollars (US$4,000,000). In the event
[…***…], Illumina shall have the right to credit one million
dollars (US$1,000,000) of the One-Time Payment against any and all amounts owed
by Illumina to Sequenom under this Agreement until the full one million
dollars (US$1,000,000) has been credited. In the event […***…], Illumina shall
have the right to credit two million dollars (US$2,000,000) of the One-Time
Payment against any and all amounts owed by Illumina to Sequenom under this
Agreement until the full two million dollars (US$2,000,000) has been credited.
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement is intended by the Parties to, and nothing in this Agreement shall,
[…***…].
3.2    Test Fees for Performance of Licensed NIPT LDT Test.
(a)    Selected Definitions. For purposes of this Agreement:
(i)    A “Licensed NIPT LDT Test” means an NIPT LDT Test the performance of
which is covered by a Valid Claim of a Pooled Patent, wherein the Person
performing the NIPT LDT Test received the right, license or other authorization
to Exploit that NIPT LDT Test under that Pooled Patent, subject to
Section 3.2(b).
(ii)    An “Authorized Lab” means any Person that receives the right, license or
other authorization pursuant to the terms and conditions of this Agreement to
Exploit a Licensed NIPT LDT Test under at least one Pooled Patent. Without
limitation, each of the following is an Authorized Lab to the extent of its
rights under the Pooled Patent(s) under which it received right, license or
other authorization: (A) each Sequenom Party, (B) Sequenom Technology Partners,
(C) Existing Sequenom Licensees (which includes Sequenom Technology Partners
existing on Effective Date), (D) Illumina Parties, (E)  Illumina Technology
Partners, (F) Existing Illumina Licensees (which includes Illumina Technology
Partners existing on Effective Date), (G) any and all Illumina Customers who
receive an Illumina Customer License with purchase of Illumina Products, (H) any
New Sequenom Licensee, and (I) any New Illumina Licensee. For the avoidance of
doubt, an Authorized Lab may be described by more than one




***Confidential Treatment Requested

28



--------------------------------------------------------------------------------




category of (A) through (I). An Authorized Lab shall be an Authorized Lab only
for so long as it has a right, license or other authorization to Exploit
Licensed NIPT LDT Tests under one or more Pooled Patents pursuant to the terms
and conditions of this Agreement.
(iii)    A “Test Fee” means the per test amount that is payable by an Authorized
Lab when a Licensed NIPT LDT Test is performed by such Authorized Lab as a
fee-for-service or reimbursable offering (whether or not Authorized Lab is paid
or reimbursed for the test), such amount set in accordance with Section 3.2(c)
and payable and/or creditable in accordance with Section 3.2(b).
(b)    Payment and Collection of Test Fees. Illumina or Sequenom, as applicable,
shall obligate, pursuant to written agreements therewith (or this Agreement with
respect to Sequenom Parties and Illumina Parties), every Authorized Lab to pay a
Test Fee for any and all (subject to Section 3.2(c)(ii)) Licensed NIPT LDT Tests
performed by such Authorized Lab as follows:
(i)    Sequenom shall be responsible for all Test Fees that are payable under
this Agreement for any and all Licensed NIPT LDT Tests performed by Sequenom
Parties (Authorized Labs A), and Illumina shall be responsible for all Test Fees
that are payable under this Agreement for any and all Licensed NIPT LDT Tests
performed by Illumina Parties (Authorized Labs D).
(ii)    Illumina shall use commercially reasonable efforts to collect Test Fees
that are payable by Illumina Technology Partners, Existing Illumina Licensees,
and Illumina Customers who receive an Illumina Customer License (Authorized Labs
– E, F, G), and any other Authorized Lab (I) that receives the applicable right,
license or authorization from an Illumina Party, for any and all Licensed NIPT
LDT Tests performed by such Persons.
(iii)    Sequenom shall use commercially reasonable efforts to collect Test Fees
that are payable by its Sequenom Technology Partners, Existing Sequenom
Licensees, and any New Sequenom Licensees (Authorized Labs – B, C and H) for any
and all Licensed NIPT LDT Tests performed by such Persons.
(iv)    In the event there is an Authorized Lab that is not in a category
addressed in this Section 3.2(b), Illumina and Sequenom shall mutually agree on
which of them shall be responsible for using commercially reasonable efforts to
collect Tests Fees payable by such an Authorized Lab.
(v)    Each Party shall and shall cause its Affiliates to forego any conduct the
intent of which is to prevent the collection or sharing of Test Fees or other
consideration between the Parties in accordance with the terms of this
Agreement.
(vi)    Any consideration received by an Illumina Party or a Sequenom Party from
any Person for a license under a Pooled Patent to Exploit an NIPT LDT Test in
the NIPT LDT Field, that is not in the form of Test Fees, shall be shared
between Illumina and Sequenom in accordance with Section 3.2(d).

29



--------------------------------------------------------------------------------



(vii)    To the extent any Illumina Party or Sequenom Party entered into prior
to the Effective Date any agreement that obligates an Authorized Lab to pay a
Test Fee for performance of an NIPT LDT Test that is covered by a Valid Issued
Claim or any pending claim of a Pooled Patent (including pending claims of the
Illumina Owned Patents, Sequenom Owned Patents and Isis Patents), and such
Authorized Lab pays such Test Fee, then such NIPT LDT Test shall be deemed to be
a Licensed NIPT LDT Test and all such Test Fees collected under such agreements
shall be shared between the Parties in accordance with this Agreement.
(c)    Determination of Test Fee Amounts. Test Fee amounts will be determined as
follows:
(i)    Except as expressly stated otherwise in this Agreement (including in
Section 3.2(c)(ii) (Exceptions to Amount of Test Fee), Section 2.8(e) (Third
Parties in Litigation with Illumina), Section 2.8(f) (Non-Illumina Platforms)
and Section 2.9(c) (Settlement with Existing Sequenom Litigants)), each Illumina
Party or Sequenom Party shall enter into written agreements with Persons it
grants rights, licenses, or authorizations as an Authorized Labs such that the
Authorized Lab is obligated to pay Test Fees on a quarterly basis, and Sequenom
Parties and Illumina Parties shall be obligated to pay Test Fees on a quarterly
basis. (A) Except as stated below with respect to Licensed NIPT LDT Test for
which the Test Fee is equal to […***…]. With respect to Licensed LDT Tests
performed by an Authorized Lab during the first calendar year of its agreement
under which it received the right to perform Licensed NIPT LDT Tests, the Test
Fee amount that the Authorized Lab shall pay for Licensed NIPT LDT Tests
performed during the first calendar year of that agreement shall be no lower
than the amount of Test Fee on Schedule 1, Section 3 that corresponds to the
good faith estimate of the volume that Authorized Lab will achieve at the end of
that first calendar year. For agreements entered into within six months before
the end of a calendar year, the first annual calculation of the Test Fee amount
payable by the Authorized Lab will be for the period ending on December 31 of
the first full calendar year of that agreement. The quarterly Test Fees for an
Authorized Lab shall be in amounts that result in at least the product of
(1) the number of Licensed NIPT LDT Tests performed by that Authorized Lab in
that quarter with (2) the Test Fee amount in effect for that Authorized Lab in
that quarter, plus an amount equal to the product of the annual number of
Licensed NIPT LDT Tests in (1) that are subject to the additional $[…***…] fee
as set forth on Schedule 1 multiplied by $[…***…]. (B) With respect to each
Licensed NIPT LDT Test for which the Test Fee is equal to […***…]. For the
avoidance of doubt, notwithstanding the minimum amounts payable in accordance
with the first sentence of this Section 3.2(c), the full amount of all Test Fees
collected by Illumina and Sequenom from Authorized Labs shall be shared between
the Parties as set forth in Section 3.2(d) (Sharing of Test Fee Amounts.)     








***Confidential Treatment Requested

30

--------------------------------------------------------------------------------




(ii)    Exceptions to Amount of Test Fee.
(1)    Illumina Licensees. Illumina shall use commercially reasonable efforts to
collect a Test Fee from Existing Illumina Licensees (including Illumina
Technology Partners in existence as of the Effective Date) and New Illumina
Licensees in the amounts governed by the terms of the applicable Existing
Illumina License (including an applicable Technology Agreement) as modified by
this Section 3.2(c)(ii). […***…]. Notwithstanding anything to the contrary in
this Agreement, any and all amounts for Test Fees received by Illumina from an
Existing Illumina Licensee or New Illumina Licensee, including amounts in excess
of the Test Fee that would otherwise be due under this Agreement, shall be
subject to sharing with Sequenom in the same manner and amount as set forth in
Section 3.2(d) (Sharing of Test Fees).
(2)    Existing Sequenom Licensees. Sequenom shall use commercially reasonable
efforts to collect a Test Fee from Existing Sequenom Licensees (including
Sequenom Technology Partners in existence as of the Effective Date) and New
Sequenom Licensees in the amounts governed by the terms of the applicable
Existing Sequenom License (including an applicable Technology Agreement) as
modified by this Section 3.2(c)(ii). If an Existing Sequenom Licensee is
obligated under an Existing Sequenom License to pay a per test fee upon
performance of a NIPT LDT Test that is less than the amount that Sequenom would
otherwise be obligated to charge under the provisions of Sections 3.2(c)(i),
then Sequenom shall not be under any obligation to raise the Test Fee amounts
payable by that Existing Sequenom Licensee from the amount set forth in that
Existing Sequenom License and the Test Fees amounts collected by Sequenom on
such basis shall be shared with Illumina in accordance with this Agreement.
[…****…]. Notwithstanding anything to the contrary in this Agreement, any and
all amounts for Test Fees (and their equivalents) received by Sequenom from an
Existing Sequenom Licensee or New Sequenom Licensee, including amounts in excess
of the Test Fee due under this Agreement shall be subject to sharing with
Illumina in the same manner and amount as set forth in Section 3.2(d) (Sharing
of Test Fees).
















***Confidential Treatment Requested

31



--------------------------------------------------------------------------------




(3)    With respect to Existing Sequenom Licensees and New Sequenom Licensees
that are Authorized Labs, which have received less than full rights under all
Pooled Patents to perform NIPT LDT Tests in the NIPT LDT Field, in the event an
Illumina Party enters into a later agreement with such Authorized Lab to extend
the rights under the Pooled Patents granted to such Authorized Lab under which
such Authorized Lab is authorized to perform Licensed NIPT LDT Tests, Illumina
shall be entitled to offer such extended rights at Test Fee amounts lower than
those set forth in Schedule 1 in order to facilitate the later agreement with
such Authorized Lab in view of the Test Fee amounts already owed pursuant the
earlier agreement. In any such case, Illumina shall not require such Authorized
Lab or any existing Illumina Licensee to pay an additional amount of Test Fees
(for the total rights received from Sequenom and from Illumina) that would
result in the aggregate amount of Test Fees paid by that Authorized Lab to be in
excess of the Test Fees set forth in Schedule 1.
(4)    Research and Development.     The Test Fee is […***…] for a Licensed NIPT
LDT Test (A) that is performed by an Authorized Lab for internal research or
development in the NIPT LDT Field, and (B) for which the Authorized Lab did not
receive compensation on a per test basis (individually or as a lot of tests) for
such Licensed NIPT LDT Test, and (C) the results of such Licensed NIPT LDT Test
were not reported back to a subject or her physician or used for commercial
purposes.
(iii)    […***…].
(1)    Adjustment to Test Fee Schedule. Illumina shall have the right to adjust
the Test Fee Schedule […***…] on a market segment (including geographic or
product segment) basis to reflect such market changes, upon written notice to
and consent of Sequenom. Upon receipt of such notice […***…], Sequenom shall
consider in good faith whether or not to consent, such consent not to be
unreasonably withheld, delayed or conditioned. As promptly as practicable,
[…***…], Sequenom shall notify Illumina of its decision to consent or to
withhold consent and its reasons therefor. If Sequenom has not responded in
writing within the specified time, then it shall be deemed to have consented and
Illumina may proceed with such reduced Test Fee structure for that market
segment. In the event of a dispute between the Parties regarding adjustment of
amounts in this clause (1), the procedures set forth on Schedule 2 shall govern
the resolution of such Dispute.
(2)    […***…] Test Fees for Potential Future Authorized Labs. Each Party shall
have the right to request that Test Fees be adjusted […***…] for a particular
Person that is a potential future Authorized Lab, upon notice to and consent
from the other Party. Upon receipt of such notice requesting a reduced Test Fee
structure for a particular Person (other than the Parties or their respective
Affiliates), the other Party shall consider in good faith whether or not to
consent, such




***Confidential Treatment Requested

32



--------------------------------------------------------------------------------




consent not to be unreasonably withheld, delayed or conditioned, on a case by
case basis, to charging […***…] to such Person if such […***…] is reasonably
necessary or useful to promote adoption of Licensed NIPT LDT Tests in that
Person’s clinical laboratory […***…]. As promptly as practicable, but in no
event later than […***…] after receiving such notice, the other Party shall
notify the requesting Party of its decision to consent or to withhold consent
and its reasons therefor. If the other Party has not responded in writing within
the specified time, then the other Party shall be deemed to have consented and
the requesting Party may proceed with such […***…] for that Authorized Lab.
[…***…].
(3)    In the event the Test Fee Schedule is adjusted […***…] pursuant to the
procedure in clause (1) in this Section 3.2(c)(iii), then Schedule 1
automatically shall be amended to reflect such […***…] adjustment for the
applicable market segment, and thereafter shall be applicable to Test Fees
payable by the Illumina Parties, Sequenom Parties and new Authorized Labs
authorized after the adjustment date and, pursuant to each Party’s rights to
adjust Test Fees as set forth in Section 3.2(c)(ii), payable by the Parties’
then-existing licensees.
(d)    Sharing of Test Fees.
(i)    Sharing of Test Fees Between Illumina and Sequenom. The aggregate Test
Fees collected by Illumina and Sequenom in a particular calendar quarter from
Authorized Labs, including the Test Fees payable by Sequenom Parties and
Illumina Parties as Authorized Labs (in amounts prior to any allocation of Test
Fees between Illumina and Sequenom or deductions or credits), are the “Gross
Test Fees” Illumina and Sequenom will share Gross Test Fees as follows:
(1)    For Licensed NIPT LDT Tests performed by Authorized Labs anywhere in the
world, excluding […***…], Illumina shall be entitled […***…] of the Gross Test
Fees collected and Sequenom shall be entitled to […***…] of the Gross Test Fees
collected, subject to Section 3.2(d)(ii).
(2)    For Licensed NIPT LDT Tests performed by Authorized Labs in […***…],
Illumina shall be entitled to […***…] of the Gross Test Fees collected and
Sequenom shall be entitled to […***…] of the Test Fees collected, subject to
Section 3.2(d)(ii).
(ii)    Illumina shall be responsible for any amounts owed to its third party
licensors (including University Licensors), and Sequenom shall be responsible
for any amounts owed to its third party licensors or Isis, provided that,
Illumina may credit or […***…] of all of Illumina’s payments to CUHK pursuant to
the CUHK Licenses (including all amounts paid or payable to CUHK after
termination or expiration of such CUHK Licenses, pursuant to the terms of any
such CUHK License), based on performance of NIPT LDT Tests by Authorized Labs
(including royalties, milestone payments, and any recurring payments to the
extent related to performance of NIPT LDT Tests, and minimum guarantees, bonus
payments, any payments to make up for shortfalls in payments not made by
sub-licensee or a sublicensee of


***Confidential Treatment Requested

33



--------------------------------------------------------------------------------




a sublicensee, but excluding Patent Costs, the sharing of which is addressed in
Section 5.2) against the amounts owing to Sequenom based on the sharing of Gross
Fees hereunder. Subject to Section 3.5 (Minimum Payments), payments by one Party
to the other Party necessary to effectuate the sharing of Gross Test Fees set
forth in this Section 3.2(d) shall be made in accordance with Section 3.4
(Payments and Reports).
(iii)    If any University License, pursuant to which any Illumina In-Licensed
Patents are licensed to Illumina, is terminated and Sequenom and its Affiliates
obtain a direct license from the applicable University Licensor under such
Illumina In-Licensed Patents, thereafter (1) Sequenom shall be responsible for
the payment of all amounts owing to such University Licensor for sales by
Sequenom and its Affiliates under such Illumina In-Licensed Patents,
(2) Sequenom shall continue to be responsible for all payment obligations to
Illumina set forth in this Agreement, including payment of Test Fees, and
(3) Sequenom shall have the right to credit against Illumina’s portion of shared
consideration under this Agreement all such amounts owing to such University
Licensor (other than CUHK) for sales by Sequenom and its Affiliates under such
Illumina In-Licensed Patents up to the amounts that Illumina would have paid to
University Licensor if it had remained the direct licensee.
3.3    Royalties on NIPT IVD Products.
(a)    For any country, in which there is, at the time of sale of the applicable
NIPT IVD Product, a Valid Issued Claim in such country covering that NIPT IVD
Product, Illumina shall pay Sequenom a royalty of […***…] of Net IVD Sales of
such NIPT IVD Product sold by Illumina and its Affiliates during the Patent
Royalty Term in the NIPT IVD Field in such country. Notwithstanding the
foregoing […***…] shall be due under this Agreement for sales of instruments,
hardware or sale or sale/license of general or multi-purpose software.
(b)    For any country, other than […***…], (i) in which there is not, at the
time of sale of the applicable NIPT IVD Product, a Valid Issued Claim in that
country covering that NIPT IVD Product, and (ii) if that NIPT IVD Product had
been sold in another country at the same time, the sale or use thereof in such
other country would be covered by a Valid Issued Claim in such other country,
then in the case of (i) and (ii) Illumina shall pay Sequenom a royalty of
[…***…] of Net IVD Sales of such NIPT IVD Product sold by Illumina and its
Affiliates in the NIPT IVD Field during the period beginning on the Effective
Date and ending on the […***…] anniversary thereof. Notwithstanding the
foregoing […***…] shall be due under this Agreement for sales of instruments,
hardware or sale/license of general or multi-purpose software.
(c)    Illumina shall share with Sequenom any royalties received by Illumina or
an Illumina Affiliate from a sublicensee (and its Affiliates), that is licensed
under Pooled Patents to Exploit an NIPT IVD Product in the NIPT IVD Field, for
sale of NIPT IVD Products in the NIPT IVD Field under such license to Pooled
Patents, in the proportion set forth in Section 3.2(d). Illumina agrees that any
sublicense granted to any Person under Pooled Patents to Exploit an NIPT IVD
Product in the NIPT IVD Field will be for a royalty that is no less than
[…***…]% of Net IVD Sales of NIPT IVD Products sold by such sublicensee (and its
Affiliates) in the NIPT IVD Field. For the avoidance of doubt, for the purpose
of this
***Confidential Treatment Requested

34



--------------------------------------------------------------------------------




Section 3.3(c), a Person that purchases NIPT IVD Product is not a sublicensee
under Pooled Patents. Notwithstanding the foregoing no Royalty shall be due
under this Agreement for sales of instruments, hardware or sale/license of
general or multi-purpose software.
(d)    “Royalty” and “Royalties” means the amount payable to Sequenom pursuant
to Sections 3.3(a), 3.3(b), 3.3(c) and 3.3(g). Notwithstanding anything to the
contrary in this Agreement, (i) except as stated in part (iii) herein, a Royalty
shall be calculated and due under this Agreement with respect to any and all
NIPT IVD Products in the NIPT IVD Field sold, and subject to, and solely with
respect to, the terms of Section 3.3(g), NIPT Components sold and used with NIPT
IVD Product(s) to perform (in whole) NIPT, (ii) in the event any Person
(including Illumina Parties, Sequenom Parties or any other Authorized Lab)
purchases any NIPT IVD Product from or on behalf of an Illumina Party or a
sublicensee as permitted hereunder, (except as stated in part (iii) herein)
including to perform an NIPT LDT Test in the NIPT LDT Field and a Royalty is
payable in accordance with Section 3.3(a)-(c) or 3.3(g) for such sale of the
NIPT IVD Product, then no Test Fee shall be payable under this Agreement for the
performance of such NIPT LDT Test, (iii) in the event of sale of an NIPT IVD
Product in the NIPT IVD Field wherein the purchaser is expressly authorized by
Illumina Party or sublicensee as permitted hereunder to use such product to
perform NIPT for tests not included in the product label or protocols for use
(e.g., for genetic conditions not included in label), then no Royalty shall be
payable in accordance with Section 3.3(a)- (c) or 3.3(g) for such sale of the
NIPT IVD Product, however a Test Fee shall be payable under this Agreement for
the performance of such NIPT (whether the NIPT is deemed to be performed in the
NIPT IVD Field or the NIPT LDT Field) and (iv) except as set forth in
clauses (x) and (y) of the fourth paragraph of the definition of Net IVD Sales,
under no circumstances shall more than one Royalty be payable for the same unit
of NIPT IVD Product or NIPT Component sold.
(e)    With respect to Net IVD Sales for NIPT IVD Products, Illumina shall be
responsible for any amounts owed to its third party licensors (including
University Licensors), and Sequenom shall be responsible for any amounts owed to
its third party licensors, provided that, Illumina may credit or offset the full
amount of all of Illumina’s payments to CUHK pursuant to the CUHK Licenses
(including all amounts paid or payable to CUHK after termination or expiration
of such CUHK Licenses, pursuant to the terms of any such CUHK License), based on
sales of NIPT IVD Product (by Illumina Parties or sublicensees and their
Affiliates) (including royalties, milestone payments, and any recurring payments
to the extent related to sale of NIPT IVD Product, and minimum guarantees, bonus
payments, any payments to make up for shortfalls in payments not made by
sub-licensee or a sublicensee of a sublicensee, but excluding Patent Costs, the
sharing of which is addressed in Section 5.2) against the Royalties owing to
Sequenom on Net IVD Sales.
(f)    Subject to Section 3.5, payments by one Party to the other Party
necessary to effectuate the Royalties provisions set forth in this Section 3.3
shall be made in accordance with Section 3.4 (d).
(g)    To the extent Illumina, its Affiliates, or sublicensees described in
Section 3.3(c),

35



--------------------------------------------------------------------------------



(i)    sells an NIPT IVD Product in the NIPT IVD Field for conduct or
performance (in part, but not in whole) of NIPT,
(A)    for which a Royalty is payable pursuant to Section 3.3(a), (b) or (c)
upon such sale, and
(B)    which sale (alone or together with NIPT Component(s)) conveys to the
purchaser particular rights to conduct or perform (in whole) NIPT in accordance
with product labeling or protocols of use without risk of infringing any Pooled
Patent (e.g., convey through patent exhaustion, license, or covenant), and
(ii)    sells together (whether under a single purchase order or under separate
purchase orders) with such NIPT IVD Product other product(s) (whether NIPT IVD
Product(s) or a non-NIPT IVD Product(s)) that is not an instrument, hardware, or
general or multi-purpose software (such software being sold or licensed), but
that is a required component, with NIPT IVD Product(s), to conduct or perform
(in whole) NIPT, and (A) if each such other product(s) is the same or
substantially the same as a product that, at the time of sale, is a component of
an NIPT IVD Product of the seller that has received Regulatory Approval in the
United States for conducting or performing (in whole) NIPT, or (B) in the event
there is not such an NIPT IVD Product in (A), would be a component of an NIPT
IVD Product of the seller for which an application for Regulatory Approval in
the United States would be required for sale of such NIPT IVD Product for
conducting or performing (in whole) NIPT (each such product an “NIPT
Component”), then
(iii)    Illumina shall pay Sequenom
(A)    a Royalty upon sale of such NIPT IVD Product sold, payable in accordance
with Section 3.3(a), (b) or (c), as required,
(B)    a Royalty on each NIPT Component sold, payable (1) only during the time
period stated in the applicable clause (a), (b) or (c) of Section 3.3, (2) as a
percentage of net sales of each such NIPT Component calculated in the same
manner as set forth for calculation of Net IVD Sales (for the purpose of this
Section 3.3(g)(iii)(B), each instance of NIPT IVD Product in “Net IVD Sales” is
replaced with NIPT Component) and (3) in the percentage stated in such
applicable clause (a), (b) or (c) of Section 3.3, as required, and
(C)    Notwithstanding the foregoing or anything contrary in this Agreement,
Illumina is not obligated to pay a Royalty on any NIPT Component that is used by
an Authorized Lab to perform a Licensed NIPT LDT Test for which a Test Fee is
owed to an Illumina Party or a Sequenom Party.
3.4    Payment and Reports.
(a)    Not later than forty five (45) calendar days after the last day of each
calendar quarter, Sequenom and Illumina each shall provide the other with a
written Test Fee and Royalty Report (each a “Test Fee and Royalty Report”),
detailing separately for Japan and the rest of the world other than Japan
(i) the names of all Third Party Authorized Labs for which that Party is
obligated to collect Test Fees, (ii) the degree of compliance by each such

36

--------------------------------------------------------------------------------



Third Party Authorized Lab with its payment obligations under the applicable
agreement therewith, (iii) the aggregate number of Licensed NIPT LDT Tests
performed by all such Authorized Labs, including by Sequenom Parties and
Illumina Parties, during that period, including the number of Licensed NIPT LDT
Tests that are subject to the additional $[…***…] added to the Test Fee and that
are subject to a Test Fee in an amount equal to percentage of Net LDT Sales,
(iv) the aggregate amount of Test Fees collected by such Party during that
period, including for its own Licensed NIPT LDT Test and those of its applicable
Affiliates, (v) the amount of the Test Fees collected by the reporting Party
that is owed to the other Party during that period based on the sharing
obligations set forth in Section 3.2(d) (Sharing of Test Fees), (vi) in the case
of Illumina, the aggregate Net IVD Sales and the Royalties owed to Sequenom
based on the Net IVD Sales, and the corresponding net sales and Royalties owed
to Sequenom based on sales of NIPT Components as provided for in
Section 3.3(g)(iii)(B) above, (vii) all other consideration received by such
Party during that period that is subject to sharing hereunder and the amount
thereof owing to the other Party hereunder, (viii) in the case of Illumina, all
amounts paid by Illumina to CUHK during such period pursuant to the CUHK
Licenses (including all amounts paid or payable to CUHK after termination of
such CUHK Licenses, pursuant to the terms of any such CUHK License), including
as set forth in this Agreement in Section 3.2(d)(ii) and 3.3(e), (ix) a
reasonably detailed report on any anomalous activity during the period, such as
a Third Party’s licensee’s refusal to pay an owed amount or any other material
exception to the expected performance by such Authorized Lab in relation to this
Agreement, (x) the aggregate Net LDT Sales, and the number of tests upon which
Net LDT Sales is based, by such Party or its Affiliates or (sub)licensees under
any Pooled Patent, as applicable, (xi) the Patent Cost incurred by that Party,
(xii) in the case of Illumina, all amounts creditable in accordance with Section
3.1, and (xiii) based on the foregoing (i) through (xii), the net amount owed to
the other Party for that period before taking into consideration the other
Party’s Test Fee and Royalty Report for the same period. Each Party shall
provide its quarterly Test Fee and Royalty Report in a Microsoft
excel-compatible spreadsheet (electronic and hard copy), or in another mutually
acceptable spreadsheet format. In the event that a University Licensor of
Illumina under any Pooled Patent requires in its University License additional
reporting relating to sales of NIPT LDT Tests, which reporting is not set forth
in this Agreement, upon Illumina’s request therefor, Sequenom shall include in
its Test Fee and Royalty Report such additional reporting.
(b)    Not later than sixty (60) calendar days after the last day of each
calendar quarter, or thirty (30) days after a Party receives the applicable Test
Fee and Royalty Report from the other Party for such calendar quarter, whichever
is later, (i) each Party shall reconcile the amount subject to sharing hereunder
that is owed to the other Party under the Test Fee and Royalty Reports provided
for such calendar quarter, after application of all offsets and credits
permitted under this Agreement, including under Sections 3.1, 3.2(d)(ii), 3.3(e)
and 3.4(b) and Patent Costs, and (ii)(A) if such reconciliation shows that
Illumina owes to Sequenom a net aggregate amount of consideration subject to
sharing hereunder for such calendar quarter, then Illumina shall pay such net
aggregate amount to Sequenom, and (B) if such reconciliation shows that Sequenom
owes to Illumina a net aggregate amount of consideration subject to sharing
hereunder or subject to reimbursement hereunder for such calendar quarter, then
Sequenom shall pay such net aggregate amount to Illumina. Making or accepting a
payment made under this Section 3.4(b) shall not constitute an admission by a
Party or conclusive evidence of the correctness of any amount so paid or
accepted.
***Confidential Treatment Requested

37

--------------------------------------------------------------------------------




(c)    Annual Reporting and True-Up.
(i)    Not later than ninety (90) calendar days after the last day of each
calendar year, or forty five (45) days after a Party receives from the other
Party the Test Fee and Royalty Report for the last calendar quarter of such
calendar year, whichever is later, each Party shall provide the other with an
annual report (the “Annual Report”) in reasonable detail showing for the
previous calendar year all categories of information set forth in parts
(i) through (xii) of the quarterly Test Fee and Royalty Report, and in each
case, any difference between the information reported on the Annual Report and
the information reported in the quarterly Test Fee and Royalty Reports. The
Annual Report provided by Sequenom shall also report the number of NIPT LDT
Tests in the NIPT LDT Field (A) performed during that calendar year period using
Illumina equipment and consumables and (B) performed during that period using
non-Illumina equipment and consumables, and any adjustments to those number
permitted in accordance with Section 3.5(b) (Adjustment Due to Third Party
Platforms and Products). Each Party shall provide its Annual Report in a
Microsoft excel spreadsheet (electronic and hard copy), or in another mutually
acceptable spreadsheet format.
(ii)    The Parties shall each calculate and also include such calculation in
such Annual Report the sum of (A) payments received by Sequenom from Illumina
for shared Test Fees and other shared consideration, (B)  Royalties received by
Sequenom from Illumina for Net IVD Sales, (C) the amounts retained by Sequenom
for Test Fees and other shared consideration in relation to Licensed NIPT LDT
Tests, and, in the case of Illumina, (D) the amounts paid by Illumina to CUHK
pursuant to the CUHK Licenses and deducted by Illumina from payments to Sequenom
as specifically permitted under this Agreement and (E) for 2015, any amounts
that Illumina credited in accordance with Section 3.1, in each case during the
previous calendar year (such sum, the “Nominal Amount”). For the avoidance of
doubt, the Nominal Amount for a calendar year shall not include any amount of
shared consideration that was retained or received by Sequenom or Illumina, as
applicable, in that year pursuant to Section 5.1(c), to the extent such amount
was in a prior year actually credited against a Minimum Payment, as permitted
pursuant to Section 3.5(b)(ii) (Credit Due to Illumina Enforcing Pooled
Patents).
(iii)    The Parties shall each calculate and also include in such Annual Report
any adjustments to the Minimum Payment pursuant to Section 3.5(b). If, for any
calendar year, there is any amount paid by Illumina to CUHK pursuant to the CUHK
Licenses (except for the Patent Costs, which are addressed in ARTICLE V) that
has not been credited or reimbursed by Sequenom, then Sequenom shall pay to
Illumina along with the payment otherwise due for the first calendar quarter of
the following calendar year, that amount of un-credited or not reimbursed
payments made by Illumina to CUHK as set forth in Illumina’s annual report.
(iv)    If, for any calendar year starting with 2015 and ending with 2020, the
Nominal Amount for that calendar year is less than the Minimum Payment amount
for the applicable year set forth in Section 3.5(a) as that Minimum Payment is
adjusted pursuant to Section 3.5(b), then Illumina shall pay to Sequenom along
with the payment otherwise due for the first calendar quarter of the following
calendar year, the difference between such Minimum Payment and such Nominal
Amount.

38



--------------------------------------------------------------------------------



(d)    To the extent that, with respect to any calendar year for which a Minimum
Payment is set forth in Section 3.5(a), the aggregate amount that Sequenom
retains and receives of shared revenues hereunder is in excess of the applicable
Minimum Payment for such calendar year, then the excess amount over such Minimum
Payment for such calendar year shall be credited against the amount (if any)
owing by Illumina to Sequenom under Section 3.5 for the immediately following
calendar year in excess of the aggregate amount that Sequenom retains and
receives of shared revenues hereunder for such immediately following calendar
year; provided, however, that the operation of this Section 3.4(d), together
with any adjustment under Section 3.5(b) that is subject to a floor, shall not
reduce the amount of the Minimum Payment below the amount of such floor therefor
set forth in the first paragraph of Section 3.5(b).
(e)    All calculations and payments under this Section shall be made subject to
Section 3.6 (Foreign Exchange).
3.5    Minimum Payments.
(a)    Unadjusted Minimum Payments. Beginning in calendar year 2015 and
continuing through calendar year 2020, the unadjusted minimum aggregate annual
amounts payable to Sequenom including all amounts expressly stated to be payable
under this Agreement, other than the One-Time Payment (each, a “Minimum
Payment”), shall be:
(i)    for calendar year 2015, six million dollars (US$6,000,000);
(ii)    for calendar year 2016 nine million dollars (US$9,000,000);
(iii)    for calendar year 2017, ten million dollars (US$10,000,000);
(iv)    for calendar year 2018, fifteen million dollars (US$15,000,000);
(v)    for calendar year 2019, twenty million dollars (US$20,000,000); and
(vi)    for calendar year 2020, twenty million dollars (US$20,000,000).
(b)    Adjustments and Credits to the Minimum Payment Obligations. To the extent
that any of the events or circumstances set forth in this Section 3.5(b) arises
in any year after 2016, the Minimum Payment for the applicable year shall be
adjusted downward as set forth below, provided that any such reduction shall not
bring the Minimum Payment owed for such year below a floor of (1) in 2017
calendar year, seven million five hundred thousand dollars (US$7,500,000),
(2) in calendar year 2018, seven million five hundred thousand dollars
(US$7,500,000), and (3) in calendar year 2019, five million dollars
(US$5,000,000) (with no floor applicable to calendar year 2020), except as
expressly stated otherwise.
(i)    Adjustment Due to Average Test Fee Collected. The Minimum Payments set
forth in Section 3.5(a) are based on an average annual Test Fee collected by
Illumina and Sequenom in the amount of $[…***…] per NIPT Test. If the average
Test Fee collected for a calendar year is lower than $[…***…] per NIPT Test by
[…***…]% or more, then the Minimum Payment
***Confidential Treatment Requested

39

--------------------------------------------------------------------------------




for the calendar year shall be adjusted downward by multiplying the then current
Minimum Payment amount by the quotient of the average Test Fee actually
collected and subject to sharing between Illumina and Sequenom during that
calendar year divided by […***…].
(ii)    Credit Due to Illumina Enforcing Pooled Patents. To the extent an
Illumina Party is suing in good faith any Person (other than an Existing
Illumina Litigant) for patent infringement under any Pooled Patent, and is
diligently prosecuting such suit:
(A)    […***…] shall be used to calculate the annual amount of Test Fees that
would have been collected by such Illumina Party, […***…] Sequenom as if such
sales were made by such Illumina Party, in each case if those sales had been
licensed under the Pooled Patents and amounts had been paid in accordance with
this Agreement;
(B)    the applicable amounts that would have been paid hereunder to Sequenom,
[…***…], shall be calculated; and
(C)    […***…] of the applicable amounts calculated under clause (B) above shall
be credited against the minimum amounts set forth in Section 3.5(a) for such
year, subject to Section 3.4(c)(ii).
(iii)    Credit Due to Test Fees Not Paid by Sequenom. In the event that
Sequenom fails to pay any Test Fee owing under this Agreement based on Licensed
NIPT LDT Tests performed by a Sequenom Party, then the full amount of such
unpaid debt (i.e., not just the share due to Sequenom) shall be credited against
the Annual Minimum in the same year. The provisions of Section 3.5(b) to
establish a floor for adjustments shall not be applicable to this
Section 3.5(b)(iii).
(iv)    Adjustment Due to Third Party Platforms and Products. If in any calendar
quarter a Sequenom Party employs non-Illumina equipment and consumables
(excluding library prep) for more than […***…]% of its laboratory services for
NIPT, when Illumina equipment and consumables are otherwise available to
Sequenom Party on non-discriminatory economic terms consistent with the intent
of this Agreement and any applicable Ancillary Agreements, then the annual
Minimum Payment amounts set forth in Section 3.5(a) will be reduced by […***…]%
for the calendar year during which such calendar quarter occurs and the
immediately following calendar year. The provisions of Section 3.5(b) to
establish a floor for adjustments shall not be applicable to this
Section 3.5(b)(iv).
(v)    Adjustment Due to Impairment of Pooled Patents. If one or more key
Patents within the Patent Pool are held invalid so as to be or otherwise become
unenforceable in a country, then the Parties shall engage in good faith
renegotiation of the Minimum Payment amounts set forth in Section 3.5(a) with
the intention of reducing those minimum amounts commensurate with the impact of
such an event in such country on the


***Confidential Treatment Requested

40



--------------------------------------------------------------------------------




market. Notwithstanding the foregoing, the provisions of this Section 3.5(b)(v)
shall not be applicable if one or more key Patents within the Patent Pool are
held invalid so as to be or otherwise become unenforceable in a country as a
result of a challenge by an Illumina Party pursuant to Section 4.2.2(e) of the
Settlement Agreement and the Illumina Party controlled, participated in, or
assisted (other than being named as a nominal party or a real party in interest,
or paying or reimbursing costs, or taking an action that it is required to take
under a University License as set forth in Schedule 3.5(b)(v)) in such challenge
The provisions of Section 3.5(b) to establish a floor for adjustments shall not
be applicable to this Section 3.5(b)(v).
(vi)    Adjustment Due to Decreased Value of Pooled Patents in Market. If after
the Effective Date either Party or its Affiliates, or any Third Party, sells a
competitive NIPT LDT Test or NIPT IVD Product in a country that does not
infringe any of the Pooled Patents in such country, and all such competitive
NIPT LDT Tests and NIPT IVD Products achieve in aggregate a market share for the
applicable products or services of at least […***…], then the Parties shall
engage in good faith renegotiation of the Minimum Payment amounts set forth in
Section 3.5(a) with the intention of reducing those minimum amounts commensurate
with the impact of such an event in such country on the market.
3.6    Foreign Exchange. For the purpose of calculating all amounts received
hereunder subject to sharing with the other Party hereunder, where the
consideration is received in a currency other than U.S. Dollars, conversion from
such foreign currency to U.S. Dollars will be calculated and reported for each
date in a calendar month based on the rate of exchange quoted by OANDA.com on
last calendar day of the applicable month, with respect to the currency in which
such consideration is received for each day during the applicable calendar
quarter.
3.7    Records. Sequenom and Illumina each will keep, and will require all other
Authorized Labs to keep, for […***…] years from the date of each payment of Test
Fees or Royalties, or the date of receipt of any other amount that is subject to
sharing between the Parties under this Agreement, records in sufficient detail
to allow the determination of the accuracy and completeness of reports submitted
hereunder with respect to any payment hereunder. Further, Sequenom and Illumina
will obtain from the Authorized Labs with which they or their applicable
Affiliates are in contract, the right for the contracting Party to audit the
records of such Authorized Labs of a scope at least as beneficial to the
auditing party as set forth herein. Sequenom and Illumina each will have the
right for a period of […***…] years after receiving any report or statement with
respect to amounts due and payable hereunder to appoint an independent certified
public accountant reasonably acceptable to the other Party, and which auditor
shall receive the same consideration for performing the audit regardless of
outcome, to inspect the relevant records of the other Party to the extent
necessary to verify the accuracy and completeness of such report or statement.
The auditor shall have the right to report to the auditing party whether the
Test Fees, Royalties and Test Fee Reports and Annual Reports were accurate and
complete, and if they are not, then the nature and amount of the inaccuracy or
incompleteness, and no further information. The audited Party will make its
records and the relevant records of its Affiliates available (including any
applicable reports received from Authorized NIPT Labs) for inspection by such
independent certified public accountant during regular business hours on
Business Days at such place or places where such records are customarily kept,
upon reasonable prior notice (of at least thirty (30) days) from the auditing


***Confidential Treatment Requested

41



--------------------------------------------------------------------------------




party, to verify the accuracy and completeness of the reports and payments. Such
inspection right will not be exercised more than once in any calendar year and
no period may be audited by a Party more than once. The auditing Party will bear
all costs and expenses associated with an audit conducted pursuant to this
Section 3.7, provided, however, that if the designated auditor discovers an
underpayment of […***…]% or more for the audited period between the amount of
payments made under this Agreement and the amount of payments actually owed
under this Agreement, then the audited Party will bear all reasonable costs and
expenses associated with such audit. Any amount of underpayment shall be made,
with interest calculated in accordance with Section 3.9, within ten (10)
Business Days after a final audit report. The auditing Party agrees to hold in
confidence all information learned in the course of any audit or inspection, in
accordance with the terms and conditions set forth in ARTICLE VI. Neither Party
will have any obligation under this Agreement to maintain records pertaining to
such reports or payments beyond such three-year period. The University
Licensors’ of the Pooled Patents shall have the audit rights stated in their
respective University Licenses. In the event the written agreement between an
Illumina Party or a Sequenom Party and its Existing Illumina Licensee or
Existing Sequenom Licensee, respectively, does not include audit rights of at
least the scope of this Section 3.7, then Illumina or Sequenom, as applicable,
shall use commercially reasonable efforts to seek such audit rights from the
existing licensee and execute an amendment to that agreement that contains
audits rights of at least the scope of this Section 3.7.
3.8    Taxes.
(a)    All payments under this Agreement will be made without deduction or
withholding for taxes except to the extent that any such deduction or
withholding is required by Law in effect at the time of payment.
(b)    Any tax required to be withheld on amounts payable under this Agreement
will promptly be paid by payor on behalf of the payee to the appropriate
governmental authority, and the payor will furnish the payee with proof of
payment of such tax. Any such tax required to be withheld will be an expense of
and borne by the payee.
(c)    Illumina and Sequenom will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Illumina or Sequenom
to attempt to minimize or eliminate the rate of applicable withholding taxes.
3.9    Interest on Late Payments. For any payment due hereunder that is not made
when due, in addition to paying the amount of such payment, the Party making
such payment shall pay an additional amount as interest on such late amount
calculated at a rate equal to the lower of […***…], or the highest rate
permitted by applicable Law, calculated daily from the date that such late
amount was due until and including the date actually paid.
3.10    CUHK Licenses. Illumina and Sequenom acknowledge that certain of the
CUHK Licenses include certain […***…] to CUHK. Notwithstanding anything to the
contrary in this Agreement or any Ancillary Agreement, any and all of Sequenom’s
obligations under this Agreement to reimburse Illumina (whether by
***Confidential Treatment Requested

42



--------------------------------------------------------------------------------




credit, repayment, or any other means of reimbursement satisfactory to Illumina)
for payments that Illumina is obligated to make to CUHK under a CUHK License
shall continue for so long as Illumina is so obligated to CUHK and shall be
[…***…].
ARTICLE IV    

TERM
4.1    Term. Unless earlier terminated by mutual written agreement of the
Parties, the term of this Agreement, including the licenses granted under this
Agreement, shall be from the Effective Date until the date of Expiration of the
last to Expire Pooled Patent (the “Term”). Neither Party may terminate this
Agreement except by mutual written agreement of the Parties. Upon termination of
the Agreement, the following terms and provisions shall survive: (a) ARTICLE I,
(b) Section 5.1 (Infringement Claims Against Third Parties) shall survive for
six years after Expiration of each Pooled Patent, (c) ARTICLE VI
(Confidentiality) shall survive, (d) all payment obligations under the Agreement
shall survive until satisfied, (e) Section 3.7 (Records) shall survive for three
years after the last day of the Term, (f) Section 7.2 (No Implied Warranty),
(g) ARTICLE VIII, and (h) ARTICLE IX.
4.2    Effect of Material Breach. If a Party materially breaches this Agreement
and such breach is not cured within thirty (30) days after written notice
thereof from the other Party, the non-breaching Party shall have a right to
pursue a claim in accordance with the enforcement procedures set forth in
Section 9.7.
ARTICLE V    

ENFORCEMENT AND PROSECUTION OF POOLED PATENTS
5.1    Infringement Claims Against Third Parties.
(a)     Notices. Sequenom will advise Illumina promptly upon its becoming aware
of: (i) any unlicensed activities which it believes may be an actual or
impending infringement of any Pooled Patent in the Licensed NIPT Field; (ii) any
attack on or appeal of the grant of any Pooled Patent; (iii) any published
application for Patent by, or the grant of a Patent to, a Person which claims
the same subject matter as any Pooled Patent; or (iv) any application made for a
compulsory license under any Pooled Patent.
(b)    Right to Take Action. Subject to Section 5.1(f) (Secondary Enforcement
Rights) and Section 5.1(d) (University Licensors) and any applicable University
License, as between Sequenom and Illumina and their respective Affiliates,
Illumina shall have the sole right (which it may exercise through its Affiliates
at its sole discretion), at its sole expense, to enforce the Pooled Patents
against Third Parties that Exploit NIPT LDT Tests in the NIPT LDT Field and
against Third Parties that Exploit NIPT IVD Products in the NIPT IVD Field,
except to the extent (i) such sole right is inconsistent with an applicable
Ancillary Agreement or University License, (ii) that Sequenom and its Affiliates
retains the enforcement rights under the Isis Patents in the NIPT LDT Field, or
(iii) subject to Section 5.1(e) (Existing Litigation).
***Confidential Treatment Requested

43



--------------------------------------------------------------------------------




Subject to the foregoing, solely with respect to infringement of the Isis
Patents in the NIPT LDT Field, Sequenom, and in all other cases, Illumina, on
behalf of itself and its respective Affiliates, will have the sole right to
determine whether or not to take whatever legal or other action is required in
response to activities described under Section 5.1(a), including such activities
of which Sequenom becomes aware and provides notice under Section 5.1(a)
(“Protective Action”). If the applicable Party determines in its sole discretion
that such Protective Action is warranted, then such Party or its Affiliates
shall, at such Party’s expense, commence and prosecute and control such
Protective Action. The other Party may be represented by counsel of its own
selection at its own expense in such Protective Action to the extent it is a
party of record in such Protective Action, provided that such counsel shall not
in any way control such Protective Action.
(c)    Recovery. Any recovery obtained as a result of such Protective Action,
whether by judgment, award, decree or settlement, (i) first, will be […***…],
and (ii) then, […***…], (A) with recovery of amounts for NIPT LDT Tests […***…],
and (B) with recovery of amounts for NIPT IVD Products […***…]. To the extent
such recovery is insufficient to reimburse the Parties’ associated reasonable
costs and expenses fully, then a Party’s share of the recovery will be […***…].
(d)    University Licensors. Each Party agrees to enforce the provisions of any
agreement it has with any of the University Licensors, which provisions permit
such Party to solicit or compel the cooperation of, including the naming as a
party to a litigation of, any such University Licensor, as may be necessary or
useful to bring or maintain an action to enforce any Pooled Patent hereunder.
(e)    Existing Litigation. Nothing in this ARTICLE V is intended to alter or
divest rights of any Party to continue to prosecute and settle any enforcement
action of any Pooled Patent against a Third Party, which Third Parties as of the
Effective Date are set forth on Schedules 2.8(d) and 2.8(e), and which
enforcement action had begun as of the Effective Date, or to take any appeal
therefrom.
(f)    Secondary Enforcement Rights. Notwithstanding anything to the contrary in
this Agreement, in the event Sequenom provides notice to Illumina pursuant to
Section 5.1(a) with respect to any Patent on Schedule 5.1(f), and Illumina does
not within three (3) months of such written notice take Protective Action in
response to such notice and thereafter diligently prosecute such Protective
Action to eliminate the applicable activity described in Section 5.1(a), or if
Illumina provides written notice earlier than such three (3) months that it does
not intend to take Protective Action, then Sequenom shall have the same right to
take action with respect to the applicable Patent as Illumina has to enforce the
Pooled




***Confidential Treatment Requested

44



--------------------------------------------------------------------------------




Patents set forth in Section 5.1(b), provided that Sequenom takes such action
within three (3) months of such notice and diligently prosecutes such action to
eliminate the applicable activity described in Section 5.1(a). In the event
Sequenom chooses to take Protective Action, then Illumina shall have the same
rights set forth in Section 5.1(b) as Sequenom has when Illumina takes
Protective Action. Any recovery obtained as a result of any such Protective
Action pursued by Sequenom in accordance with this Section 5.1(f) shall be
treated as set forth in Section 5.1(c), except that with respect to the division
set forth in clause (ii) therein (A) recovery of amounts for NIPT LDT Tests
treated as Test Fees shall be shared between the Parties with Sequenom receiving
the portion that Illumina would have received if Illumina pursued the Protective
Action and with Illumina receiving the portion that Sequenom would have received
if Illumina pursued the Protective Action, and (B) with recovery of amounts for
NIPT IVD Products being treated as royalties received and Sequenom shall pay a
portion of such amount equal to the Royalties that would have been payable by
Illumina to Sequenom in accordance with Section 3.3(c) if Illumina had pursued
the Protective Action.
5.2    Prosecution and Maintenance of Pooled Patents.
(a)    As between the Parties and subject to the applicable University Licenses
and Section 5.2(e), Illumina and its Affiliates shall control the prosecution
and maintenance of the Illumina Patents and the Sequenom Patents.
(b)    As between the Parties, Sequenom and its Affiliates shall control at
their sole cost the prosecution and maintenance of the Isis Patents.
(c)    Subject to Section 5.2(b) (regarding Isis Patents), Illumina and Sequenom
shall share the reasonable costs and expenses directly incurred by Illumina and
Sequenom for prosecution (including responding to interferences declared and
oppositions filed and post-grant proceedings) and maintenance of the Pooled
Patents, other than Interference Expenses as that term is defined in each of the
CUHK Licenses, including without limitation costs and expenses for litigating
(in any forum or procedure, including arbitration) Patent Interference
Nos. 105,920, 105,922, 105,923 and 105,924 before the United States Patent and
Trademark Office, Patent Trial & Appeal Board, or for appealing or settling such
interferences, (such shared costs and expenses “Patent Costs”) on a […***…]
Illumina:Sequenom basis. The Patent Costs include out-of-pocket costs and
expenses and costs and expenses incurred by Illumina and Sequenom for activities
that occur on and after the Effective Date for outside counsel and in-house
patent attorneys and patent agents prosecuting the Pooled Patents (whether
directly or through review and oversight of outside counsel), provided that such
in-house expenses shall be at an hourly rate of $[…***…] per hour (which shall
increase annually by […***…] on January 1, 2016 and on each January 1 thereafter
during the Term). Payments owed shall be made or credited in accordance with
Section 3.4. For the avoidance of doubt, (1) […***…] are not creditable against
the Minimum Payments, (2) […***…] is included in Patent Costs and (3) […***…]
shall be paid by Illumina and Sequenom shall reimburse Illumina for 100% of such
amounts paid. Notwithstanding the foregoing, Patent Costs shall not include any
costs incurred by […***…]
***Confidential Treatment Requested



45



--------------------------------------------------------------------------------




[…***…]. Unless there was reasonable basis for delay, neither Party will be
responsible for payment of costs or expenses that were incurred by the other
Party and arising more than six (6) months prior to the receipt by such first
Party of the invoice from such other Party. Each Party shall provide the other
Party with reasonable detail regarding costs for services and shall include, at
a minimum, the date services were performed, a description of each service
provided, specific and accurate time for each service provided and the hourly
rate for the service provider. A party shall have the right to audit the
invoices in accordance with the audit process set forth in Section 3.7.
(d)    Illumina will use commercially reasonable efforts to (i) prosecute
(including responding to interferences declared and oppositions filed) and
maintain Sequenom-Owned Patents by filing all necessary papers and paying any
fees required for such purpose by the patent Laws of the particular country in
which such Sequenom-Owned Patent is prosecuted and was granted, and (ii) obtain
such patent extensions or restorations of patent terms as may become available
from time to time in any country regarding Sequenom-Owned Patents. In the event
Illumina decides not to prosecute or maintain any pending application or issued
patent within Sequenom-Owned Patents, or obtain any patent extensions or
restorations of patent term, Illumina will give Sequenom written notice of such
decision at least sixty (60) days prior to Illumina allowing such application to
go abandoned or prior to Illumina not taking a necessary step to maintain,
extend or restore such patent. Sequenom will have the option of taking over the
activities in (i) and (ii) with respect to such application or patent, and shall
notify Illumina in writing if it chooses to assume such control of the
prosecution or maintenance of any such application or patent. If Sequenom so
assumes control of the prosecution or maintenance of any such application or
patent, promptly after such notification, Illumina shall transfer its files with
respect thereto to Sequenom, and Sequenom will use commercially reasonable
efforts to prosecute (including responding to interferences declared and
oppositions filed) and maintain any such application or patent to the same
extent Illumina is required as set forth and pursuant to parts (i) and (ii) of
this Section 5.2(d).
(e)    Each Party prosecuting Pooled Patents pursuant to Sections 5.2(a)-(d)
shall use commercially reasonable efforts and reasonably experienced patent
professionals of its choosing (in-house or law firm) in so doing to maintain
and, if reasonably possible under applicable patent Laws, to prosecute to
allowance Valid Issued Claims in the Pooled Patents in the Licensed NIPT Field
so maintained and prosecuted, and shall consider in good faith the interests of
the other Party in so doing. […***…]. Notwithstanding the foregoing, a Party
prosecuting a Pooled Patent shall give good faith consideration to any such
comments on prosecution of a Pooled Patent in the Licensed NIPT Field received
by the other Party.






***Confidential Treatment Requested

46



--------------------------------------------------------------------------------




5.3    Cooperation. Each Party shall reasonably cooperate with the other Party
in the exercise of its rights or performance of its obligations under this
ARTICLE V. For any action or proceeding brought by a Party under this ARTICLE V,
the other Party shall join as a party plaintiff in any such action or proceeding
if necessary for standing or otherwise necessary to enable the initiating Party
or its Affiliates to bring or continue such action or proceeding. Each Party
shall enter into a common interest agreement if requested by the other Party in
connection with performing its obligations or exercising its rights under this
Article V.
ARTICLE VI    

CONFIDENTIALITY
6.1    Confidentiality. During the Term and for a period of five (5) years
thereafter, each Party shall maintain in confidence the Confidential Information
of the other Party, shall not use or grant the use of the Confidential
Information of the other Party except as expressly permitted hereby, and shall
not disclose the Confidential Information of the other Party except on a
need-to-know basis to such Party’s directors, officers, employees, agents and
consultants, to the extent such disclosure is necessary or useful in connection
with performance of such Party’s obligations or exercise of such Party’s rights
under this Agreement or any of the Ancillary Agreements. To the extent that
disclosure to any Person is authorized by this Agreement, prior to disclosure, a
Party shall have obtained written agreement of such Person (which written
agreement may be a general employee confidentiality agreement) to hold in
confidence and not disclose, use or grant the use of the Confidential
Information of the other Party except as expressly permitted under this
Agreement. Each Party shall notify the other Party promptly upon discovery of
any unauthorized use or disclosure of the other Party’s Confidential
Information.
6.2    Terms of Agreement. Neither Party shall disclose any terms or conditions
of this Agreement to any Third Party without the prior consent of the other
Party; provided, however, that a Party may disclose the terms or conditions of
this Agreement, (a) on a need-to-know basis to such Party’s directors, officers,
employees and consultants, and its legal and accounting advisors, in each case,
to the extent such disclosure is necessary, and (b) to a Third Party, other than
a Sequencing Platform Manufacturer, in connection with (i) an equity investment
in or financing of the operations of such Party, (ii) a merger, consolidation or
similar transaction by such Party, or (iii) the sale of all or substantially all
of the assets of such Party to which the Agreement and the Ancillary Agreement
are related, provided in each case that such Third Party is bound by written
confidentiality obligations respecting such disclosures in accordance with the
terms of this Agreement.
6.3    Permitted Disclosures. Notwithstanding Section 6.4, if required by Law,
including without limitation by the U.S. Securities and Exchange Commission or
any stock exchange or Nasdaq, or by other applicable law, regulation, court or
administrative order then a Party may issue a press release or other public
announcement regarding this Agreement, or make a disclosure required by Law,
provided that the other Party has received prior written notice of such intended
press release or public announcement, or the disclosure required by Law, if
practicable under the circumstances, and the other Party has been provided
sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof , and an opportunity to seek a protective order
(if applicable), or to have discussion between the Parties and their

47



--------------------------------------------------------------------------------



counsel regarding the requirement, in each case to the extent reasonably
practicable under the circumstances, and the Party subject to the requirement
cooperates with the other Party to limit the disclosure and includes in such
press release or public announcement or required disclosure only such
information relating to this Agreement as is required by such Law to be publicly
disclosed. In the event this Agreement or an Ancillary Agreement is required by
applicable Law to be made public (e.g., SEC filing), the Parties will make
reasonable attempts to diligently and in good faith work together to redact this
Agreement and any applicable Ancillary Agreement to a mutually acceptable extent
and in compliance with applicable Law, and in any event the Party required to
make the applicable agreement public shall provide the other Party with a copy
of the proposed redaction prior to public disclosure.
6.4    Publicity; Use of Names. Each Party shall obtain the prior written
consent of the other Party on all press releases or other public announcements
relating to this Agreement, including its existence or its terms, provided that
a Party is not required to obtain prior written consent of the other Party for
press releases or public disclosures that repeat information that has been
previously authorized for public disclosure pursuant to terms of this Agreement.
Notwithstanding anything to the contrary in this Agreement, the Parties have
mutually agreed on the form of the press release attached hereto as
Schedule 6.4, and any Party may disclose free from confidentiality obligations
the content of such press release, provided that, except as permitted hereunder,
no more than one (1) press release may be issued by any Party in relation to the
transactions contemplated by this Agreement and the Ancillary Agreements unless
the other Party consents in writing to any additional press release, such
consent to be given or withheld in such other Party’s sole and absolute
discretion. Neither Party shall use the name or trademarks of the other Party
without the express prior written consent of the other Party.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
7.1    Representations and Warranties.
(a)    Except as set forth on Schedule 7.1(a), each of the Parties represents
and warrants, as of the Effective Date, that:
(i)    it has legal power, authority and right to enter into this Agreement;
(ii)    the execution and performance by it of its obligations hereunder will
not constitute a breach of, or conflict with, its organizational documents nor
any other material agreement or arrangement, whether written or oral, by which
it is bound;
(iii)    it has full power and authority and has taken all action necessary to
enter into and perform this Agreement, and that this Agreement has been duly
authorized, executed and delivered by such Party;
(iv)    this Agreement is a valid, binding, and legally enforceable obligation
of that Party in accordance with its terms;

48

--------------------------------------------------------------------------------



(v)    it has the right to grant the rights granted hereunder, including the
licenses and covenants not to sue granted hereunder, and undertake the
obligations it assumes hereunder and that it has not previously licensed,
assigned, or otherwise conveyed rights in any intellectual property, which
license, assignment or other conveyance is inconsistent with the terms of, or
could otherwise undermine any exclusivity set forth in, the terms of this
Agreement;
(vi)    each of its Existing Illumina Licensees or Existing Sequenom Licensees
(as applicable) as of the Effective Date that is authorized by an Illumina Party
under any Illumina Patent (excluding CUHK Patents) or by a Sequenom Party under
any Sequenom Patent (prior to assignment and novation of the CUHK
Licenses (2008/2011)) or Isis Patent to perform or have performed an NIPT LDT
Test is obligated on a per-test basis to pay a fixed fee (or fixed fee dependent
upon volume tiers) on performance of such NIPT LDT Test, which fee will be
treated as a Test Fee hereunder; and
(vii)    it has no knowledge or reasonable belief, without a duty to
investigate, that any Person, other than Illumina, Sequenom, CUHK, Isis,
Stanford, […***…] and any of their Affiliates (a) owns any right, title or
interest in a Pooled Patent, or (b) has asserted or alleged that it owns any
right, title or interest in a Pooled Patent.
(b)    Except as set forth on Schedule 7.1(b), Sequenom represents and warrants,
as of the Effective Date, that:
(i)    it is the sole and exclusive beneficial and record owner of the Sequenom
Owned Patents and Isis Patents licensed to Illumina hereunder;
(ii)    this Agreement is not in conflict in any material respect with, and will
not result in breach of another agreement to which Sequenom or any of its
Affiliates is a party;
(iii)    other than as set forth in the Settlement Agreement, it is not aware of
any legal action challenging the ownership, validity or enforceability of any of
the Sequenom Patents or CUHK Patents;
(iv)    that the Sequenom Patents (prior to assignment and novation of the CUHK
Licenses (2008/2011)) include all Patents owned or in-licensed by Sequenom and
its Affiliates with a right to sublicense that claim the verifi® test,
MaterniT21® test, VisibiliT™ test and other methods of performing NIPT
(including targeted sequencing, PCR, arrays), in each case as currently
commercially performed and sold by Sequenom and Illumina, […***…];
(v)    it intends to continue prosecuting the ongoing disputes it has with
Existing Sequenom Litigants in a manner that, if successful, would lead to an
obligation, on each such Existing Sequenom Litigant that intends to perform on a
going forward basis an NIPT LDT Test that is covered by a Valid Issued Claim
under the Isis Patents, to take a license under the Isis Patents in exchange for
consideration payable to Sequenom that is consistent with the Test Fee amounts
set forth on Schedule 1;
***Confidential Treatment Requested

49

--------------------------------------------------------------------------------




(vi)    other than as set forth in the Settlement Agreement, it has no
reasonable basis to believe that (A) any of the Sequenom Owned Patents, Isis
Patents or CUHK Patents will Expire prior to the ordinary date that would be
calculated for any such Patent based on the filing and priority dates of the
applications leading to such Patent and (B) it will allow any Expiration to
occur for Pooled Patents under its control that is prior to the ordinary date
that would be calculated for any such Patent based on the filing and priority
dates of the applications leading to such Patent;
(vii)    it is not a party to any agreement with any Person that would conflict
with the obligations regarding Test Fees collection and sharing with Illumina
hereunder or that includes a right for a Person other than a Sequenom Party to
sublicense any rights under any Sequenom Patent or CUHK Patent;
(viii)    it is not in material breach of any existing agreement under which it
has obtained any right in any Sequenom Patent (prior to assignment and novation
of the CUHK Licenses (2008/2011)), including Isis Patents;
(ix)    It has not reserved any rights for any Sequenom Party, nor granted any
right or license to any Person under any of the Sequenom Patents, including Isis
Patents, or CUHK Patents that results in Illumina Parties receiving less than
full exclusive rights under Sequenom Patents, including Isis Patents, and CUHK
Patents to Exploit NIPT IVD Products in the NIPT IVD Field;
(x)    It has not reserved any rights for any Sequenom Party, nor granted any
right or license to any Person under any of the Sequenom Patents, including Isis
Patents, or CUHK Patents to Exploit NIPT IVD Products in the NIPT IVD Field;
(xi)    any agreement entered into by Sequenom or any Affiliate of Sequenom
prior to the Effective Date granting rights under any Sequenom Patent (prior to
assignment and novation of the CUHK Licenses (2008/2011)) includes an obligation
for the grantee to pay Test Fees to Sequenom or such Affiliate that are in an
amount that is materially consistent with (or higher than) the Test Fee amounts
(based on currency exchange rates in effect on the Effective Date) set forth on
Schedule 1 (excluding the additional $[…***…] fee pursuant to Section 3 of
Schedule 1);
(xii)    no Existing Sequenom Licensee has been granted a right under any
Sequenom Patent (prior to assignment and novation of the CUHK
Licenses (2008/2011)) greater than a right to Exploit an NIPT LDT Test in the
NIPT LDT Field;
(xiii)    it and none of its Affiliates has neither granted any license to, nor
entered into any agreement with, any Person that would prohibit Illumina from
granting licenses to Exploit NIPT IVD Products in the NIPT IVD Field and NIPT
LDT Tests in the NIPT LDT Field under the Pooled Patents anywhere in the world;
(xiv)    other than an obligation to make an up-front payment, all payment
obligations of Existing Sequenom Licensees (including existing Sequenom
Technology Partners) to Sequenom or its Affiliates pursuant to and under an
Existing Sequenom License are in


***Confidential Treatment Requested

50



--------------------------------------------------------------------------------




consideration of the grant of a license or right under at least one Sequenom
Patent (prior to assignment and novation of the CUHK Licenses (2008/2011));
(xv)    […***…];
(xvi)    […***…];
(xvii)    it owns all right, title and interest in the Isis Patents, including
the sole and exclusive right to assert, bring, settle, and release claims of
infringement and collect for past damages;
(xviii)    other than rights granted by Sequenom or its Affiliates under
Existing Sequenom Licenses, no other Person has any right under any Isis Patent;
(xix)    it has the sole right to grant licenses under the Isis Patents; and
(xx)    it has not granted any rights under any Sequenom Patent to an Existing
Sequenom Licensee that is performing NIPT on a non-Illumina platform.
(c)    Illumina represents and warrants, as of the Effective Date, that:
(i)    Except as set forth on Schedule 7.1(c)(i), it (and/or its Affiliates) is
the sole and exclusive beneficial and record owner of the Illumina Owned Patents
licensed to Sequenom hereunder;
(ii)    this Agreement is not in conflict in any material respect with, and will
not result in breach of another agreement to which Illumina or any of its
Affiliates is a party;
(iii)    other than as set forth in the Settlement Agreement, it is not aware of
any legal action challenging the ownership, validity or enforceability of any of
the Illumina Patents (excluding the CUHK Patents);
(iv)    the Illumina Patents (excluding the CUHK Patents) include all Patents
owned or in-licensed by Illumina and its Affiliates with a right to sublicense
that claim the verifi® test, MaterniT21® test, VisibiliT™ test and other methods
of performing NIPT (including targeted sequencing, PCR, arrays), in each case as
currently commercially performed and sold by Sequenom and Illumina, but
excluding those claims of Patents solely to the extent they cover Illumina’s and
its Affiliates’ general purpose consumables, reagents, instruments, accessories
and software and use thereof;
(v)    it intends to continue prosecuting the ongoing disputes it has with
Existing Illumina Litigants in a manner that, if successful, would lead to an
obligation, on each such Existing Illumina Litigant that intends to perform on a
going forward basis an NIPT LDT Test that is covered by a Valid Issued Claim
under the Illumina Patents (excluding the CUHK




***Confidential Treatment Requested

51



--------------------------------------------------------------------------------




Patents), to take a license under such Illumina Patents in exchange for
consideration payable to Illumina that is consistent with the Test Fee amounts
set forth on Schedule 1 (excluding the additional $[…***…] fee pursuant to
Section 3 of Schedule 1);
(vi)    other than as set forth in the Settlement Agreement, it has no
reasonable basis to believe that (A) any of the Illumina Owned Patents or
Illumina In-Licensed Patents (excluding the CUHK Patents) will Expire prior to
the ordinary date that would be calculated for any such Patent based on the
filing and priority dates of the applications leading to such Patent and (B) it
will allow any Expiration to occur for Pooled Patents under its control that is
prior to the ordinary date that would be calculated for any such Patent based on
the filing and priority dates of the applications leading to such Patent;
(vii)    it is not a party to any agreement with any Person that would conflict
with the obligations regarding Test Fees collection and sharing with Sequenom
hereunder or that includes a right for a Person, other than the Illumina Parties
or its University Licensors, to sublicense any rights under any Illumina Patent
(excluding the CUHK Patents);
(viii)    it is not in material breach of any existing agreement under which it
has obtained any right in any Illumina Patent (excluding any CUHK Patents);
(ix)    except as set forth on Schedule 7.1(c)(ix), any agreement entered into
by Illumina or any Affiliate of Illumina prior to the Effective Date granting
rights under any Illumina Patent (excluding the CUHK Patents) includes an
obligation for the grantee to pay Test Fees to Illumina or such Affiliate that
are materially consistent with (or higher than) the Test Fee amounts (based on
currency exchange rates in effect on the Effective Date) set forth on Schedule 1
(excluding the additional $[…***…]fee pursuant to Section 3 of Schedule 1);
(x)    no Existing Illumina Licensee has been granted a right under any Illumina
Patent (excluding the CUHK Patents) greater than a right to Exploit an NIPT LDT
Test in the NIPT LDT Field;
(xi)    it and none of its Affiliates has neither granted any license to, nor
entered into any agreement with, any Person that would prohibit Sequenom from
granting licenses to Persons for Exploiting NIPT LDT Tests in the NIPT LDT Field
in such Person’s, or its Affiliates’, clinical laboratory under the Isis Patents
anywhere in the world; and
(xii)    Except as set forth on Schedule 7.1(c)(xiii), all payment obligations
of Existing Illumina Licensees (including existing Illumina Technology Partners)
to Illumina or an Illumina Affiliate pursuant to and under an Existing Illumina
License are in consideration of the grant of a license or right under at least
one Illumina Patent (excluding CUHK Patents).
7.2    No Implied Agreements or Warranties. Nothing contained in this Agreement
will be construed as:
(a)    a warranty or representation that any manufacture, importation, offer for
sale, sale, lease, use, performance or other disposition of NIPT LDT Tests or
NIPT IVD Product hereunder will be free from infringement of Third Party
Patents;
***Confidential Treatment Requested

52



--------------------------------------------------------------------------------




(b)    a warranty or representation of the validity of any claims of the Pooled
Patents;
(c)    an agreement or other obligation to bring or prosecute actions or suits
for infringement of or otherwise enforce any of the Pooled Patents generally or
against any particular Person or Persons;
(d)    conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of any Party; and
(e)    conferring by implication, estoppel or otherwise, upon any Party
hereunder, any license or other right under any class or type of Patent or other
intellectual property right, except the licenses and rights expressly granted
hereunder or under the Ancillary Agreements. The Parties reserve for themselves
any rights not so expressly granted to the other Party or its Affiliates
hereunder or under the Ancillary Agreements.
ARTICLE VIII    

INDEMNIFICATION
8.1    Indemnification.
(a)    Illumina shall fully and unconditionally indemnify, defend and hold
harmless Sequenom, its Affiliates, and each of their respective directors,
officers, employees, agents and representatives, successors and assigns, for any
Claims by a Third Party to the extent (i) arising from a breach or
misrepresentation of any representation or warranty made by Illumina (on behalf
of itself and its Affiliates) under this Agreement, (ii) arising from
infringement or alleged infringement of any […***…] by the Exploitation of any
NIPT LDT Test in the NIPT LDT Field by Sequenom or its Affiliates that are not
Sequencing Platform Manufacturers in accordance with this Agreement and with the
sublicense under the […***…] executed and delivered in accordance with
Section 2.6, or (iii) arising from, resulting from or relating to the failure of
Illumina to pay any and all applicable royalties owing to […***…] for activities
for which Sequenom has paid the applicable consideration in accordance with
[…***…].
(b)    Sequenom shall fully and unconditionally indemnify, defend and hold
harmless Illumina, its Affiliates, and each of their respective directors,
officers, employees, agents and representatives, successors and assigns, for any
Claims (i) by a Third Party to the extent arising from (A) a breach or
misrepresentation of any representation or warranty made by Sequenom (on behalf
of itself and its Affiliates) under this Agreement, (B) infringement or alleged
infringement of any […***…], in each case by Illumina or its Affiliates in
accordance with this Agreement, (C) any act or omission of Sequenom, or an
Affiliate of Sequenom pursuant to any sublicense granted to Sequenom or an
Affiliate of Sequenom under this Agreement or any Ancillary Agreement to the
extent Illumina has an express indemnification obligation in respect of such
Claim under an applicable
***Confidential Treatment Requested

53



--------------------------------------------------------------------------------




University License, in each case to the extent such obligation is expressly
disclosed by Illumina to Sequenom prior to the Effective Date or exists in a
CUHK License as of the Effective Date, (D) the transaction that resulted in
Sequenom taking assignment and ownership of the Isis Patents, (E) any and all
Pre-Novation Liability (as defined in the assignment and novation agreements
referenced in Section 2.4(b) of this Agreement), (F) any act or omission of
Sequenom, or its sublicensees or their sub-sublicensees under the Sequenom
Sublicense (as defined in the sublicenses referenced in Section 2.4(c) and (e)
of this Agreement), any Existing Sequenom Sublicense or any sub-sublicense
granted under an Existing Sequenom License, including a breach of any of the
foregoing sublicenses or sub-sublicenses, (G) any duties, obligations act or
omission of Sequenom or an Existing Sequenom Licensee, for which Illumina and
Sequenom are jointly and severally liable to CUHK under any or all of the
assignment and novation agreement referenced in Section 2.4(b) (other than due
to any failure by Illumina or its Affiliates to comply with the terms and
conditions of such novation or assignment), or (H) or arising under, or
otherwise in relation to the novation or assignment of any or all of the CUHK
Licenses (2008/2011) referenced in Section 2.4(b) to Illumina (other than due to
any failure by Illumina or its Affiliates to comply with the terms and
conditions of such novation or assignment), or (ii) arising out of (A) a suit or
other action by or on behalf of Sequenom or an Affiliate of Sequenom for
infringement or alleged infringement of any […***…] by the Exploitation of any
NIPT LDT Test in the NIPT LDT Field or Exploitation of any NIPT IVD Products in
the NIPT IVD Field by Illumina or its Affiliates, or (B) a Claim that would have
been released under Section 4.1.1 of the Settlement Agreement if Claims for
infringement of any Patents licensed by […***…] to Sequenom as of the Effective
Date had not been excluded from such release pursuant to Section 4.1.1 of the
Settlement Agreement.
8.2    Procedure. The indemnified Party promptly shall notify the indemnifying
Party of any Claim in respect of which the indemnified Party intends to claim
such indemnification, and the indemnifying Party shall have the right to assume
the defense thereof with reasonable counsel selected by the indemnifying Party.
The indemnity agreement in this ARTICLE VIII shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the consent of
the indemnifying Party, which consent shall not be unreasonably withheld,
delayed or conditioned. The failure to deliver notice to the indemnifying Party
within a reasonable time after the commencement of any such Claim, if
prejudicial to its ability to defend such action, shall relieve the indemnifying
Party of liability to the indemnified Person under this ARTICLE VIII to the
extent of such prejudice, but the omission so to deliver notice to the
indemnifying Party shall not relieve it of any liability that it may have to the
indemnified Person otherwise than under this ARTICLE VIII. The indemnified Party
under this ARTICLE VIII, its directors, officers, employees, agents and
representatives shall reasonably cooperate with the indemnifying Party and its
legal representatives in the investigation and defense of any Claim covered by
this indemnification.
8.3    Limitation of Liability. Notwithstanding anything to the contrary, the
maximum economic liability of a Party under Section 8.1 shall be limited to
(a) […***…] of the shared Test Fees and related revenues collected pursuant to
Section 3.2(b)(vi) paid to or retained by such Party under this Agreement, plus
(b)(i) in the case of Sequenom, […***…]
***Confidential Treatment Requested

54



--------------------------------------------------------------------------------




[…***…], and (ii) in the case of Illumina, […***…].
ARTICLE IX    

MISCELLANEOUS PROVISIONS
9.1    No Assignment Without Consent.
(a)    No Party shall, without the prior written consent of the other Party,
assign or transfer this Agreement (in whole or in part) or assign, transfer,
declare a trust of or dispose of in any manner any of its rights and obligations
hereunder to any Third Party, except that Illumina and Sequenom (a) may assign
or transfer this Agreement (in whole or in part) to an Affiliate or (b) may
assign or transfer this Agreement, only together with all the Ancillary
Agreements to which it is a party, to a Third Party as part of a merger, sale of
stock or shares, or sale of assets in each case relating to the entire business
of either Illumina or Sequenom to which this Agreement and the Ancillary
Agreements relate, as applicable, in each case without any further consent
required of any other Party, subject in all cases to Section 2.8(f). Any
purported assignment or transfer in violation of this Section 9.1(a) shall be
null and void ab initio.
(b)    Subject to the foregoing, all of the terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the respective successors and assigns of the Parties.
(c)    For the avoidance of doubt, the provisions of Section 2.8(f) shall be
applicable in the event of a Change of Control of Sequenom to a Sequencing
Platform Manufacturer (including as part of an assignment of this Agreement in a
bankruptcy or other financial restructuring of Sequenom).
9.2    Notices. All notices required or permitted to be given hereunder will be
in writing and will be valid and sufficient if dispatched by internationally
recognized overnight courier (such as UPS, FedEx or DHL), freight prepaid, or
delivered personally with written receipt as follows:
If to Illumina:
Illumina, Inc.
5200 Illumina Way
San Diego, CA 92122
Attn: Senior Vice President, Corporate Development
With a copy to:
Illumina, Inc.
5200 Illumina Way
San Diego, CA 92122
Attn: General Counsel


***Confidential Treatment Requested

55



--------------------------------------------------------------------------------



If to Sequenom:
Sequenom, Inc.
3595 John Hopkins Court
San Diego CA 92121
Attn: President
With a copy to:
Sequenom, Inc.
3595 John Hopkins Court
San Diego CA 92121
Attn: General Counsel


Either Party may give written notice of a change of address and, after notice of
such change has been received, any notice or request will thereafter be given to
such Party as above provided at such changed address.
9.3    Counterparts. This Agreement may be executed in one or more counterparts
(whether delivered by facsimile or otherwise), each of which will be considered
one and the same agreement and will become effective when counterparts have been
signed by each of the Parties and delivered to the other Party.
9.4    Entire Agreement. This Agreement along with the Ancillary Agreements:
(i) constitutes the entire agreement and supersedes all prior agreements,
negotiations, arrangements and understandings, both written and oral, between
the Parties with respect to the subject matter hereof, and (ii) is not intended
to confer upon any Person, other than the Parties, any rights, benefits or
remedies of any nature whatsoever.
9.5    Severability. Any term or provision of this Agreement that is held to be
invalid, void or unenforceable in any situation in any jurisdiction will not
affect the validity or enforceability of the remaining terms and provisions
hereof, or the validity or enforceability of the invalid, void or unenforceable
term or provision in any other situation or in any other jurisdiction. If any
term or provision of this Agreement is declared invalid, void or unenforceable,
the Parties agree that the authority making such determination will have the
power to and shall, subject to the discretion of such authority, reduce the
scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void or unenforceable term
or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the original intention of the invalid or
unenforceable term or provision.
9.6    Governing Law. This Agreement and any action related thereto shall be
governed, controlled, interpreted and defined by and under the Laws of the State
of California, without regard to any choice of law or conflicts of laws
provisions thereof.
9.7    Enforcement.
(a)    Illumina and Sequenom each agree that all disputes arising out of or
relating to this Agreement (other than disputes between the Parties regarding
adjustment of

56

--------------------------------------------------------------------------------




Test Fee amounts in accordance with Section 3.2(c)(iii)) shall be presented in
writing to the Presidents of the Parties who shall use good faith efforts to
resolve such disputes. If any such dispute is not resolved by the Presidents
within thirty (30) days (or such longer period as the Parties mutually agree in
writing) after first presentation in writing to each of such dispute, then
either Party shall be entitled to commence proceedings in the state or federal
courts, as applicable, located in San Diego, California. Each Party agrees
(i) that all such disputes shall be instituted exclusively in the state or
federal courts in California; (ii) irrevocably to submit and consent to the
exclusive jurisdiction of the foregoing courts for any action properly brought
pursuant to clause (i) above; and (iii) to waive any objection they may have now
or hereafter to the venue of any action brought pursuant to clause (i) above.
(b)    Irreparable damage may occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms. Accordingly, the
Parties will be entitled to seek specific performance of the terms of this
Agreement, this being in addition to any other remedy to which they are entitled
at Law or in equity.
(c)    No failure or delay on the part of either Party in the exercise or
assertion of any right under this Agreement will impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation or agreement herein, nor will any single or partial exercise of
any such right preclude other or further exercise thereof or of any other right.
All rights and remedies under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
(d)    Any agreement on the part of a Party to any extension, waiver, amendment,
modification or supplement of this Agreement or its rights hereunder will be
valid only if set forth in an instrument in writing signed on behalf of such
Party.
(e)    All rights and licenses granted under or pursuant to this Agreement by
one Party to the other are, and will otherwise be deemed to be, for purposes of
Article 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Article 101(52) of the Bankruptcy Code. The Parties
agree that either Party in its capacity as a licensee of such rights under this
Agreement will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code.
9.8    Export Control Laws. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of the Parties will be subject to all Laws,
present and future and including export control laws and regulations, of any
government having jurisdiction over the Parties hereto, and to orders,
regulations, directions or requests of any such government. Each Party will
undertake to comply with and be solely responsible for complying with such Laws
applicable to such Party.
9.9    Construction. Any reference to a Party will include such Party’s
permitted successors and permitted assigns. If any ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement. No prior draft of this Agreement will be used in the
interpretation or construction of this Agreement. Headings are used for
convenience only and will not in any

57



--------------------------------------------------------------------------------




way affect the construction or interpretation of this Agreement. The doctrine of
election of remedies will not apply in constructing or interpreting the remedies
provisions of this Agreement or the equitable power of a court considering this
Agreement or the transactions contemplated hereby.
9.10    No Implied Warranty. EXCEPT AS SPECIFIED IN SECTION VII (REPRESENTATIONS
AND WARRANTIES), AND ANY OTHER EXPRESS REPRESENTATION OR WARRANTY IN THIS
AGREEMENT, THE LICENSES GRANTED HEREUNDER ARE GRANTED WITHOUT ANY WARRANTY OF
ANY KIND. EACH PARTY HEREBY DISCLAIMS ANY IMPLIED WARRANTIES OF ANY KIND
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.
9.11    Damage Limitation. EXCEPT FOR INFRINGEMENT OF THE OTHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS, ANY EXPRESS OBLIGATION OF A PARTY TO INDEMNIFY,
HOLD HARMLESS AND DEFEND UNDER THIS AGREEMENT, AND FOR BREACH OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN ARTICLE VI (CONFIDENTIALITY). NEITHER
PARTY WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL OR
SPECIAL DAMAGES, OR FOR LOST PROFITS OR COSTS ASSOCIATED WITH OBTAINING
SUBSTITUTE PERFORMANCE HEREUNDER, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE BREACH THEREOF, REGARDLESS OF WHETHER SUCH PARTY HAD BEEN WARNED OF SUCH
DAMAGES, AND REGARDLESS OF THE THEORY UPON WHICH SUCH DAMAGES ARE CLAIMED,
INCLUDING, FOR BREACH OF CONTRACT, WARRANTY, TORT, NEGLIGENCE OR STRICT
LIABILITY.
[signature page follows]





58



--------------------------------------------------------------------------------



Illumina and Sequenom have duly executed and delivered this Pooled Patents
Agreement as of the Effective Date.
Illumina Inc.
Sequenom, Inc.
 
 
 
 
 
 
By: /s/ Nicholas Naclerio____________
By: /s/ Bill Welch________________
Name: Nicholas Naclerio____________
Name: Bill Welch________________
Title:  SVP Corporate Development +__ 
GM Enterprise Informatics
Title: CEO______________________







